Exhibit 10.3

CONFORMED COPY

 

 

MIDLAND LOAN SERVICES, INC.,

as Servicer,

and

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

as Indenture Trustee,

SERVICING AGREEMENT

Dated as of July 31, 2009

Senior Secured Notes

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page ARTICLE I    DEFINITIONS; GENERAL INTERPRETIVE PRINCIPLES   

SECTION 1.01. Defined Terms.

   1

SECTION 1.02. General Interpretive Principles.

   6 ARTICLE II DUTIES OF THE SERVICER; REPRESENTATIONS AND WARRANTIES OF THE
SERVICER

SECTION 2.01. Servicer to Cooperate with Indenture Trustee.

   7

SECTION 2.02. Servicer Entitled to Rely on Information from Manager.

   7

SECTION 2.03. Taxes, Assessments and Similar Items; Servicing Advances.

   8

SECTION 2.04. Servicing and Special Servicing Compensation; Interest on and
Reimbursement of Servicing Advances; Payment of Certain Expenses.

   10

SECTION 2.05. Tower Site Inspections.

   12

SECTION 2.06. Annual Statements as to Compliance.

   12

SECTION 2.07. Representations and Warranties of the Servicer.

   13

SECTION 2.08. Access to Certain Information.

   14

SECTION 2.09. Debt Service Advances.

   16

SECTION 2.10. Reporting.

   16

SECTION 2.11. Confidentiality.

   19

SECTION 2.12. Additional Obligations of Servicer.

   20

SECTION 2.13. Servicing Transfer Events; Record Keeping.

   21

SECTION 2.14. Sub-Servicing Agreements.

   21

SECTION 2.15. Servicer and Indenture Trustee to Cooperate.

   22

SECTION 2.16. Title to Equity Interests; Specially Serviced Tower Sites.

   23

SECTION 2.17. Management of Specially Serviced Tower Sites.

   23

SECTION 2.18. Sale of Specially Serviced Tower Site.

   24

SECTION 2.19. Maintenance of Insurance by the Servicer.

   27 ARTICLE III COVENANTS OF INDENTURE TRUSTEE

SECTION 3.01. No Amendment of Indenture.

   28 ARTICLE IV THE SERVICER

SECTION 4.01. Liability of the Servicer.

   28

SECTION 4.02. Merger, Consolidation or Conversion of the Servicer.

   28

SECTION 4.03. Limitation on Liability of the Servicer.

   28

 

i



--------------------------------------------------------------------------------

SECTION 4.04. Servicer Not to Resign.    30 SECTION 4.05. Rights of the
Indenture Trustee in Respect of the Servicer.    31 SECTION 4.06. Designation of
Servicer by the Controlling Holders Representative.    31 SECTION 4.07. Servicer
as Owner of a Note.    32 ARTICLE V SERVICER TERMINATION EVENTS SECTION 5.01.
Servicer Termination Events.    33 SECTION 5.02. Indenture Trustee to Act;
Appointment of Successor.    36 SECTION 5.03. Notification to Noteholders.    38
SECTION 5.04. Waiver of Servicer Termination Events.    38 SECTION 5.05.
Additional Remedies of Indenture Trustee upon Servicer Termination Event.    38
ARTICLE VI TERMINATION SECTION 6.01. Termination upon Payment of the Notes.   
38 ARTICLE VII MISCELLANEOUS PROVISIONS SECTION 7.01. Amendment.    39 SECTION
7.02. Counterparts.    40 SECTION 7.03. Governing Law.    40 SECTION 7.04.
Notices.    40 SECTION 7.05. Severability of Provisions.    40 SECTION 7.06.
Successors and Assigns; Beneficiaries.    40 SECTION 7.07. Article and Section
Headings.    41 SECTION 7.08. Notices to and from the Rating Agencies.    41
SECTION 7.09. Notices to Controlling Holders Representative.    41 SECTION 7.10.
Complete Agreement.    41

 

ii



--------------------------------------------------------------------------------

EXHIBITS

Exhibit A: Special Servicing Report

Exhibit B: Notice and Acknowledgment

Exhibit C: Acknowledgment of Proposed Servicer

 

iii



--------------------------------------------------------------------------------

This SERVICING AGREEMENT (the “Agreement”) is dated and effective as of July 31,
2009, between MIDLAND LOAN SERVICES, INC., as Servicer, and THE BANK OF NEW YORK
MELLON TRUST COMPANY, N.A., as Indenture Trustee (“Indenture Trustee”).

WHEREAS, pursuant to that certain Indenture dated as of the date hereof by and
among the Issuers, the Guarantor and the Indenture Trustee, as supplemented by
the Series 2009-1 Indenture Supplement (the “Indenture”), the Issuers will issue
certain Notes pursuant to the Indenture;

WHEREAS, pursuant to the Indenture, the Indenture Trustee has agreed to act as
indenture trustee with respect to the Notes; and

WHEREAS, the Indenture Trustee and the Issuers desire the Servicer to service
the Notes on behalf of the Indenture Trustee, and the Servicer is willing to
service the Notes for the Indenture Trustee pursuant to the terms hereof.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS; GENERAL INTERPRETIVE PRINCIPLES

SECTION 1.01. Defined Terms. Whenever used in this Agreement, the following
words and phrases, unless the context otherwise requires, shall have the
meanings specified in this Section 1.01. Capitalized terms, words and phrases
not defined in this Section 1.01 shall have the meanings ascribed to them in the
Indenture.

“Actual/360 Basis” shall mean the accrual of interest calculated on the basis of
the actual number of days elapsed during any Interest Accrual Period in a year
assumed to consist of 360 days.

“Advance Interest” shall mean the interest accrued on any Advance at the Prime
Rate on an Actual/360 Basis, which is payable to the party hereto that made such
Advance, all in accordance with Section 2.03(d) or Section 2.09(c), as
applicable.

“Annual Accountant Report” shall have the meaning assigned thereto in
Section 2.06.

“Annual Performance Certificate” shall have the meaning assigned thereto in
Section 2.06.

“Agreement” shall mean this Servicing Agreement, as it may be amended, modified,
supplemented or restated following the Closing Date.



--------------------------------------------------------------------------------

“Defaulting Party” shall have the meaning assigned thereto in Section 5.01(b).

“Enterprise Value” shall have the meaning assigned thereto in Section 2.12(a).

“Equity Interest” means, with respect to each of the Issuers the capital stock,
membership interests or other equity interests of such entity.

“Indenture” shall have the meaning ascribed to it in the recitals hereto.

“Indenture Trustee” shall have the meaning ascribed to it in the preamble
hereto.

“Information” shall have the meaning ascribed to it in Section 2.11 herein.

“Interested Person” shall mean any Issuer, the Manager, the Servicer, any
Noteholder, or any Affiliate of any such Person.

“Liquidation Fee” shall mean, with respect to the Notes if they are Specially
Serviced Notes, the fee designated as such and payable to the Servicer pursuant
to Section 2.04(b).

“Liquidation Fee Rate” shall mean 1.0%.

“Midland” shall mean Midland Loan Services, Inc., a Delaware corporation.

“Net Liquidation Proceeds” shall equal, for any Payment Date, all cash amounts
(other than Insurance Proceeds or Condemnation Proceeds) received by the
Indenture Trustee in connection with: (a) the full, discounted or partial
liquidation of a Tower Site or any collateral securing the Notes (or any
proceeds thereof) following default, through the Indenture Trustee’s sale,
foreclosure sale or otherwise, exclusive of any portion thereof required to be
released to the Issuers in accordance with applicable law and/or any applicable
terms and conditions of the Indenture or the other Transaction Documents; or
(b) the realization upon any deficiency judgment obtained against the Issuers
during the related Collection Period, net of any expenses incurred by the
Servicer in connection with such disposition.

“Officer’s Certificate” shall mean a certificate signed by a Servicing Officer
of the Servicer or a Responsible Officer of the Indenture Trustee, as the case
may be.

“Permitted Investments” shall have the meaning ascribed to it in the Cash
Management Agreement.

 

2



--------------------------------------------------------------------------------

“Qualified Insurer” shall mean an insurance company or security or bonding
company qualified to write the related insurance policy in the relevant
jurisdiction.

“Representatives” shall have the meaning ascribed to it in Section 2.11 herein.

“Required Claims-Paying Rating” shall mean, with respect to any insurance
carrier, in the case of the fidelity bond and errors and omissions insurance
required to be maintained pursuant to Section 2.19, a claims paying ability
rating from Moody’s and Fitch that is not more than two rating categories below
the highest rated Notes outstanding, and in any event no lower than “Baa2” from
Moody’s and “BBB” from Fitch or, if such carrier is not rated by Moody’s and
Fitch, a rating of A from AM Best.

“Servicer” shall mean Midland, in its capacity as Servicer hereunder, or any
successor servicer appointed as herein provided.

“Servicer Remittance Date” shall mean the Business Day preceding each Payment
Date.

“Servicer Termination Event” shall have the meaning assigned thereto in
Section 5.01(a).

“Servicing Advances” shall have the meaning assigned thereto in 2.03(b).

“Servicing Fee” shall mean the fee designated as such and payable to the
Servicer pursuant to Section 2.04(a).

“Servicing Fee Rate” shall mean 0.03% per annum of the aggregate Outstanding
Class Principal Balance of all Classes of Notes.

“Servicing File” shall mean any documents (including any correspondence file) in
the possession of the Servicer and relating to the servicing of the Notes.

“Servicing Officer” shall mean any officer or employee of the Servicer involved
in, or responsible for, the administration and servicing of the Notes, whose
name and specimen signature appear on a list of servicing officers furnished by
such Person to the Indenture Trustee on the Closing Date, as such list may be
amended from time to time by the Servicer.

“Servicing Report” shall have the meaning assigned thereto in Section 2.10(a).

“Servicing Standard” shall mean, with respect to the Servicer and any
Sub-Servicers, to service and administer the Notes in accordance with the
following standards: (i) the same care, skill, prudence and diligence with which
the Servicer generally services and administers comparable debt obligations for
other third parties,

 

3



--------------------------------------------------------------------------------

giving due consideration to customary and usual standards of practice of prudent
servicing by institutional servicers of comparable debt obligations; (ii) with a
view to timely payment of all scheduled payments of principal and interest and,
if any of the Notes come into and continue in default, the maximization of the
recovery on the Notes to the Noteholders, on a net present value basis (the
relevant discounting of anticipated collections that will be distributable to
the Noteholders to be performed at the Note Rates for the Notes); and
(iii) without regard to (A) any relationship that the Servicer or any Affiliate
thereof may have with the Issuers, the Guarantor, the Manager, any Tenant, any
of their respective Affiliates or any other party to the Transaction Documents;
(B) the ownership of any Note by the Servicer or any Affiliate thereof; (C) the
obligation of the Servicer to make Debt Service Advances or Servicing Advances;
(D) the right of the Servicer or any Affiliate thereof to receive compensation
for its services or reimbursement of costs, generally under this Agreement or
with respect to any particular transaction; and (E) any debt of the Issuers or
any Affiliate thereof held by the Servicer or any of its Affiliates.

“Servicing Transfer Event” shall mean any of the following events:

(a) the occurrence of any monetary or material non-monetary Event of Default,
which such Event of Default continues unremedied for 60 days; or

(b) the Servicer determines, in its reasonable, good faith judgment, that a
default (other than as described in clause (a) above) under the Indenture or any
of the other Transaction Documents has occurred or is likely to occur, that may
materially impair the value of any material portion of the Collateral and the
Assets, including, but not limited to, the Tower Sites, the Leases and the
proceeds from any of the foregoing and such default continues unremedied for the
applicable cure period (or, if no cure period is specified, for 30 days); or

(c) a decree or order of a court or agency or supervisory authority having
jurisdiction in the premises in an involuntary action against the Guarantor or
any Issuer or any direct or indirect subsidiary of the Guarantor or any of the
Issuers under any present or future federal or state bankruptcy, insolvency or
similar law or the appointment of a conservator, receiver or liquidator in any
insolvency, modification of debt, marshalling of assets and liabilities or
similar proceeding, or for the winding-up or liquidation of its affairs, shall
have been entered against the Guarantor or any Issuer or any direct or indirect
subsidiary of the Guarantor or any of the Issuers; or

(d) the Guarantor or any Issuer or any direct or indirect subsidiary of the
Guarantor or any of the Issuers shall have consented to the appointment of a
conservator or receiver or liquidator in any insolvency, modification of debt,
marshalling of assets and liabilities or similar proceeding of or relating to
the Guarantor or any Issuer or any direct or indirect subsidiary of the
Guarantor or any of the Issuers or of or relating to all or substantially all of
its property; or

(e) the Guarantor or any Issuer or any direct or indirect subsidiary of the
Guarantor or any of the Issuers shall have admitted in writing its inability to
pay its

 

4



--------------------------------------------------------------------------------

debts generally as they become due, filed a petition to take advantage of any
applicable insolvency or reorganization statute, made an assignment for the
benefit of its creditors, or voluntarily suspended payment of its obligations;
or

(f) the Servicer shall have received notice of an intervening lien that is
material and is not a Permitted Encumbrance and/or the Servicer’s notice of a
foreclosure or similar proceeding with respect to any lien encumbering the
Collateral or the other Assets, including but not limited to the Tower Sites,
Leases and the proceeds from any of the foregoing.

“Special Servicing Fee” shall mean the fee designated as such and payable to the
Servicer pursuant to the first paragraph of Section 2.04(b).

“Special Servicing Fee Rate” shall mean 0.25% per annum of the aggregate Class
Principal Balance of all Classes of Specially Serviced Notes.

“Special Servicing Report” shall have the meaning assigned thereto in
Section 2.10(a).

“Specially Serviced Notes” shall mean the Notes after a Servicing Transfer Event
has occurred and is continuing. The Notes shall cease to be Specially Serviced
Notes at such time as no Servicing Transfer Event exists that would cause the
Notes to continue to be (or thereafter again be) characterized as a Specially
Serviced Notes and such of the following, as applicable, occur: (i) with respect
to the circumstances described in clause (a) of the definition of Servicing
Transfer Event that relate to the failure of the Issuers to pay any amount due
on the Notes, the Issuers have paid all delinquent amounts and thereafter make
three consecutive full and timely Monthly Payment Amounts under the terms of the
Indenture (as such terms may be changed or modified in connection with a
bankruptcy or similar proceeding involving any Issuer or by reason of a
modification, waiver or amendment granted or agreed to by the Servicer);
(ii) with respect to the circumstances described in clause (a) of the definition
of Servicing Transfer Event that relate to a material non-monetary Event of
Default, or with respect to the circumstances described in clauses (b) or (f) of
the definition of Servicing Transfer Event, such Event of Default or default, as
the case may be, is cured; or (iii) with respect to the circumstances described
in clauses (c), (d) or (e) of the definition of Servicing Transfer Event, such
circumstances cease to exist in the reasonable, good faith judgment of the
Servicer.

“Specially Serviced Tower Sites” shall mean (i) all Tower Sites, whether owned,
leased or managed by the Issuers, should the Indenture Trustee become the owner
of the Equity Interests of the Issuer Entity which have been pledged to the
Indenture Trustee, or (ii) the Tower Sites of each relevant Issuer (other than
the Issuer Entity), whether owned, leased or managed, should the Indenture
Trustee become the owner of the direct or indirect Equity Interests of any
Issuer (other than the Issuer Entity) which have been pledged to the Indenture
Trustee.

 

5



--------------------------------------------------------------------------------

“Sub-Servicer” shall mean any Person with which the Servicer has entered into a
Sub-Servicing Agreement.

“Sub-Servicing Agreement” shall mean the written contract between the Servicer,
on the one hand, and any Sub-Servicer, on the other hand, relating to servicing
and administration of the Notes as provided in Section 2.14.

“Successful Bidder” shall have the meaning assigned thereto in Section 5.01(b).

“Tower Site Acquisition Fee” shall have the meaning assigned thereto in
Section 2.04.

“Tower Site Release/Substitution Fee” shall have the meaning assigned thereto it
in Section 2.04.

“Valuation Expert” shall have the meaning assigned thereto in Section 2.12(a).

“Workout Fee” shall mean the fee designated as such and payable to the Servicer
pursuant to Section 2.04 herein.

“Workout Fee Rate” shall mean 1.0%.

SECTION 1.02. General Interpretive Principles. For purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise requires:

(i) the terms defined in this Agreement have the meanings assigned to them in
this Agreement and include the plural as well as the singular, and the use of
any gender herein shall be deemed to include the other gender;

(ii) accounting terms not otherwise defined herein have the meanings assigned to
them in accordance with United States generally accepted accounting principles
as in effect from time to time;

(iii) references herein to “Articles”, “Sections”, “Subsections”, “Paragraphs”
and other subdivisions without reference to a document are to designated
Articles, Sections, Subsections, Paragraphs and other subdivisions of this
Agreement;

(iv) a reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;

 

6



--------------------------------------------------------------------------------

(v) the words “herein”, “hereof”, “hereunder”, “hereto”, “hereby” and other
words of similar import refer to this Agreement as a whole and not to any
particular provision;

(vi) the terms “include” and “including” shall mean without limitation by reason
of enumeration;

(vii) any agreement, instrument or statute defined or referred to herein or in
any instrument or certificate delivered in connection herewith means such
agreement, instrument or statute as from time to time amended, modified or
supplemented and includes (in the case of agreements or instruments) references
to all attachments thereto and instruments incorporated therein; and

(viii) references to a Person are also to its permitted successors and assigns.

ARTICLE II

DUTIES OF THE SERVICER; REPRESENTATIONS AND

WARRANTIES OF THE SERVICER

SECTION 2.01. Servicer to Cooperate with Indenture Trustee. The Servicer shall,
either directly or through Sub-Servicers, service and administer the Notes for
the benefit of the Noteholders and perform all duties and functions explicitly
ascribed to it in the Indenture, this Agreement and the other Transaction
Documents in accordance with (i) any and all applicable laws, (ii) the express
terms of the Indenture, this Agreement and the other Transaction Documents and
(iii) to the extent consistent with the foregoing, the Servicing Standard. In
connection with the performance of its obligations under this Agreement and any
other Transaction Document, the Servicer is hereby authorized and shall be
permitted to withdraw funds from the Central Account and apply such funds in
accordance with this Agreement or the applicable Transaction Document. The
Indenture Trustee shall, at the written request of a Servicing Officer of the
Servicer, furnish, or cause to be so furnished, to the Servicer, a revocable
limited power of attorney or other authorizing document (each of which shall be
prepared by the Servicer) that is necessary or appropriate in scope to enable
the Servicer to discharge or perform its servicing and administrative duties
hereunder; provided, however, that (i) the Indenture Trustee is not required to
furnish any such power of attorney or other authorizing document that it deems
would be detrimental to the Indenture Trustee or to the interests of the holders
of the Notes, and (ii) the Indenture Trustee shall not be held liable in any
circumstance for the use or misuse of any such power of attorney or other
authorizing document by the Servicer.

SECTION 2.02. Servicer Entitled to Rely on Information from Manager. In
connection with the performance of its obligations under this Agreement and the
other Transaction Documents, the Servicer shall be entitled to conclusively rely
upon written information or any certification provided to it by the Manager
without the obligation to investigate the accuracy or completeness of any such
information or any certification. In

 

7



--------------------------------------------------------------------------------

addition, the Servicer may rely on the Manager for performance of certain of the
Servicer’s duties and obligations under this Agreement, the Indenture and the
other Transaction Documents, to the extent permitted thereunder, and the
Servicer shall have no liability in connection with the Manager’s performance of
such duties and obligations.

SECTION 2.03. Taxes, Assessments and Similar Items; Servicing Advances. (a) The
Servicer shall with respect to the Notes, and based solely on a certification
furnished to it by the Issuers or the Manager pursuant to the Indenture and/or
the Management Agreement, maintain records with respect to the Tower Sites
reflecting the status (including payment status) of real estate taxes,
assessments and other similar items that are or may become a lien thereon and
the status (including payment status) of ground rents and insurance premiums
(including renewal premiums) payable in respect thereof and, based solely on
such certification, shall use reasonable efforts to effect or cause the Issuers
or the Manager to effect payment thereof prior to the applicable penalty or
termination date. The Servicer shall be entitled to rely on the certification
with respect to the foregoing items furnished to it by the Issuers or the
Manager, without any obligation to investigate the accuracy or completeness of
any information set forth therein, and shall have no liability with respect
thereto.

(b) In accordance with the Servicing Standard, the Servicer shall advance all
customary, reasonable and necessary “out-of-pocket” costs and expenses
(excluding costs and expenses of the Servicer’s overhead) incurred by the
Servicer from time to time in the performance of its servicing obligations (the
“Servicing Advances”), including, but not limited to, the costs and expenses:

(i) the preservation, operation, restoration, and protection of any Tower Site
which, in the Servicer’s sole discretion exercised in good faith, are necessary
to prevent an immediate or material loss to the Issuers’ interest in such Tower
Site;

(ii) the payment of (1) Impositions and (2) Insurance Premiums, in each instance
if and to the extent that funds in the Impositions and Insurance Reserve are
insufficient to pay such costs and expenses when due, or the Servicer has
received notice that, or has knowledge that, the Issuers have failed to pay or
will fail to pay such costs and expenses on a timely basis; provided that in the
case of amounts described in clause (1) above, the Servicer shall not make a
Servicing Advance of any such amount if the Servicer reasonably anticipates (in
accordance with the Servicing Standard) that such amounts will be paid by the
Issuers on or before the applicable penalty date, in which case the Servicer
shall use efforts consistent with the Servicing Standard to confirm whether such
amounts have been paid. The Servicer shall make a Servicing Advance of such
amounts, if necessary and assuming such Servicing Advance would not constitute a
Nonrecoverable Servicing Advance, not later than five (5) Business Days
following confirmation by the Servicer that such amounts have not been, or are
not reasonably likely to be, paid by the applicable penalty date;

 

8



--------------------------------------------------------------------------------

(iii) any enforcement or judicial proceedings, including but not limited to,
court costs, attorneys’ fees and expenses, costs for third party experts,
including environmental and engineering consultants; and

(iv) any other item specifically identified as a Servicing Advance herein.

provided, however, the Servicer will not be responsible for advancing (1) the
cost to cure any failure of the Tower Sites to comply with any applicable law,
rule, regulation or ordinance, including any environmental law, rule, regulation
or ordinance, or to contain, clean up, or remedy an environmental condition
present at any Tower Site, (2) any losses arising with respect to defects in the
title to any Tower Site, (3) any costs of capital improvements to any Tower Site
other than those necessary to prevent an immediate or material loss to the
Issuers’ interest in such Tower Site; (4) amounts required to cure any damages
resulting from causes not required to be insured under the Indenture, and not so
insured; or (5) any amounts necessary to fund the Reserves.

(c) Notwithstanding anything herein to the contrary, no Servicing Advance shall
be required to be made hereunder if such Servicing Advance would, if made,
constitute a Nonrecoverable Servicing Advance. The determination by the Servicer
that it has made a Nonrecoverable Servicing Advance or that any proposed
Servicing Advance, if made, would constitute a Nonrecoverable Servicing Advance,
shall be made by the Servicer in its reasonable good faith judgment and shall be
evidenced by an Officer’s Certificate delivered to the Indenture Trustee and the
Manager, setting forth the basis for such determination accompanied by any other
information or reports that the Servicer may have obtained and that support such
determination. The cost of obtaining any such expert valuations or other
information or reports will be expenses payable directly out of the Central
Account; provided that in the event such reports are paid for out of the
Servicer’s funds such expenses shall be a Servicing Advance. Any such
determination will be conclusive and binding on the Indenture Trustee and
Noteholders so long as it was made in accordance with the Servicing Standard.

(d) The Servicer shall be entitled to receive Advance Interest accrued on the
amount of each Servicing Advance made thereby (with its own funds) for so long
as such Servicing Advance is outstanding. Such interest with respect to any
Servicing Advance shall be payable out of general collections on deposit in the
Central Account in accordance with the Transaction Documents.

(e) In accordance with the Servicing Standard, the Servicer shall take such
actions as are necessary to cause any recording, filing or depositing of any
financing statement or continuation statement necessary to maintain the Grant of
the Collateral under the Indenture, Cash Management Agreement, Pledge Agreement
and Security Agreement to be made.

 

9



--------------------------------------------------------------------------------

SECTION 2.04. Servicing and Special Servicing Compensation; Interest on and
Reimbursement of Servicing Advances; Payment of Certain Expenses. (a) As part of
its compensation for its activities hereunder, the Servicer shall be entitled to
receive monthly the Servicing Fee. For each calendar month (commencing with July
2009) or any applicable portion thereof, the Servicing Fee shall accrue on a
30/360 Basis during each Interest Accrual Period at the Servicing Fee Rate on
the aggregate Class Principal Balance of all Classes of the Notes at the
beginning of the related Collection Period. The Servicing Fee shall cease to
accrue if no Notes are Outstanding. The Servicing Fee shall be payable monthly
on each Payment Date (commencing with the Payment Date in August 2009), from
general collections on deposit in the Central Account pursuant to Article V of
the Indenture.

As additional compensation, the Servicer shall also be entitled to receive a
processing fee (the “Tower Site Release/Substitution Fee”) equal to $1,000 plus
reimbursement of all reasonable expenses related to each requested or permitted
Tower Site disposition, termination (including a Ground Lease or Easement
termination) or substitution made in accordance with the Indenture.

As additional compensation, the Servicer shall also be entitled to receive a
processing fee (the “Tower Site Acquisition Fee”) equal to $1,000 plus
reimbursement of all reasonable out-of-pocket expenses related to each requested
or permitted Tower Site acquisition (including modification to a Ground Lease or
Easement to increase the area of real property covered thereby).

After termination or resignation of Midland as Servicer, Midland shall not have
any rights or obligations under this Agreement except as set forth in this
Section 2.04, the final sentence of Section 4.03, Section 4.04, Section 4.06,
Section 5.01, Section 5.02 and Section 6.02.

Subject to the Servicer’s right to employ Sub-Servicers, the right to receive
the Servicing Fee may not be transferred in whole or in part except pursuant to
this Section 2.04 and in connection with the transfer of all of the Servicer’s
responsibilities and obligations under this Agreement.

(b) As part of its compensation for its activities hereunder and in addition to
the Servicing Fee, the Servicer shall be entitled to receive monthly the Special
Servicing Fee with respect to the Notes when they are Specially Serviced Notes.
The Special Servicing Fee will be calculated on a 30/360 Basis and accrue at the
Special Servicing Fee Rate on the aggregate Class Principal Balance of all
Classes of the Notes at the beginning of the related Collection Period and for
the same period as interest accrues or is deemed to accrue from time to time on
the Notes. The Special Servicing Fee shall cease to accrue the earlier of the
date that (i) the Notes cease to be Specially Serviced Notes and (ii) no Notes
are Outstanding. Earned but unpaid Special Servicing Fees shall be payable
monthly out of general collections on deposit in the Central Account in
accordance with Article V of the Indenture and the other applicable Transaction
Documents.

As further compensation for its activities hereunder, the Servicer shall also be
entitled to receive a Liquidation Fee with respect to any Tower Site, any
Assets, any

 

10



--------------------------------------------------------------------------------

Lease or any Collateral constituting security for the Notes or Guaranty, as to
which it receives any Liquidation Proceeds (other than in connection with the
purchase of a Specially Serviced Tower Site by the Servicer pursuant to
Section 2.18). The “Liquidation Fee” shall be calculated by application of the
Liquidation Fee Rate to any Net Liquidation Proceeds. The Liquidation Fee shall
be payable subsequent to the receipt of any Liquidation Proceeds in accordance
with the priorities of payments in Article V of the Indenture.

As further compensation for its activities hereunder, if a Servicing Transfer
Event occurs as a result of the occurrence of an Event of Default, the Servicer
shall be entitled to receive a Workout Fee with respect to the Notes when the
Notes cease to be Specially Serviced Notes (in accordance with the definition
thereof). The “Workout Fee” shall be calculated by application of the Workout
Fee Rate to each payment of interest and principal received on the Notes after
the Notes cease to be, and so long as the Notes are not, Specially Serviced
Notes. The Workout Fee shall be payable monthly out of general collections on
deposit in the Central Account in accordance with the Transaction Documents. The
Workout Fee will cease to be payable if a subsequent Servicing Transfer Event
occurs with respect thereto; provided that a new Workout Fee will become payable
if and when the Notes again cease to be Specially Serviced Notes (in accordance
with the definition thereof). If the Servicer is terminated or resigns
hereunder, it shall retain the right to receive any and all Workout Fees payable
in respect of the Notes thereafter, for so long as the Notes are not Specially
Serviced Notes during the period that it acted as Servicer and that were still
not Specially Serviced Notes at the time of such termination or resignation, or
if the Notes would have ceased to have been Specially Serviced Notes at the time
of termination or resignation but for the payment of three Monthly Payment
Amounts (and the successor Servicer shall not be entitled to any portion of such
Workout Fees), in each case until the Workout Fee for the Notes ceases to be
payable in accordance with the preceding sentence. The provisions of the
preceding sentence shall survive the termination or resignation of the Servicer
hereunder.

The Servicer’s right to receive the Special Servicing Fee and/or the Liquidation
Fee may not be transferred in whole or in part except in connection with the
transfer of all of the Servicer’s responsibilities and obligations under this
Agreement.

(c) The Servicer shall be required (subject to Section 2.03(c) above) to pay out
of its own funds all expenses in the nature of “overhead” incurred by it in
connection with its servicing activities hereunder including, without
limitation, payment of any amounts due and owing to any of Sub-Servicers
retained by it (including, except as provided in Section 2.14, any termination
fees) and the premiums for any blanket policy or the standby fee or similar
premium, if any, for any master force place policy obtained by it insuring
against hazard losses pursuant to the Transaction Documents (but excluding
incremental increases to such premiums resulting from the addition of any new
Assets or Collateral to such coverage, which such increases shall be reimbursed
as Servicing Advances), if and to the extent that such expenses are not
Servicing Advances or expenses payable directly out of the Central Account or
any Sub-Accounts in accordance with the Transaction Documents or otherwise, and
the Servicer shall not be entitled to reimbursement for any such expense
incurred by it except as expressly provided in this Agreement and the other
Transaction Documents.

 

11



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary set forth herein, the obligation to pay
the Servicer fees earned under this Section 2.04 shall survive the termination
of this Agreement and the termination or resignation of the Servicer.

SECTION 2.05. Tower Site Inspections. The Servicer shall perform or cause to be
performed (through the Manager, so long as the Management Agreement has not been
terminated, or, if the Management Agreement has been terminated, by any other
Person selected by the Servicer in accordance with the Servicing Standard) a
physical inspection of not less than 100 of the Tower Sites once during each
two-year period commencing on July 31, 2009 and each biannual anniversary
thereof, with the identity of the Tower Sites inspected during any 12-month
period to be selected by the Servicer on a random basis; provided that any
inspection of a Tower Site that was inspected during either of the two
immediately preceding biannual periods will not be counted towards the 100-Tower
Site requirement. The Servicer shall prepare or cause to be prepared (through
the Manager, so long as the Management Agreement has not been terminated, or, if
the Management Agreement has been terminated, by such other Person selected by
the Servicer in accordance with the Servicing Standard and this Section 2.05) a
written report of each such inspection performed by it or on its behalf that
sets forth in detail the condition of the Tower Sites and that specifies the
occurrence or existence of any of the following: (i) any sale, transfer or
abandonment of a Tower Site, (ii) any material change in the condition,
occupancy or value of a Tower Site, or (iii) any material waste committed on a
Tower Site. Each such report shall be in such form as may be determined by the
Servicer. The Servicer shall deliver to the Indenture Trustee and each Rating
Agency a copy (or image in suitable electronic media) of each such written
report prepared by it within 60 days of completion of the related inspection.
The cost of the inspections by the Servicer referred to in the first sentence of
this subsection shall be an expense of the Manager if performed by the Manager
and otherwise, if performed by the Servicer, shall be an expense of the Issuers
reimbursed as an Additional Issuer Expense.

SECTION 2.06. Annual Statements as to Compliance. The Servicer shall, at its
expense, cause a firm of independent public accountants that is a member of the
American Institute of Certified Public Accountants (the “Annual Accountant
Report”) to furnish to the Indenture Trustee on or before April 30 of each year
beginning in 2010, a statement generally to the effect that (i) it has obtained
a letter of representation regarding certain matters from the management of the
Servicer that includes an assertion that the Servicer has complied with certain
minimum loan servicing standards, identified in the Uniform Single Attestation
Program for Mortgage Bankers established by the Mortgage Bankers Association of
America, during the most recently completed calendar year and (ii) on the basis
of an examination conducted by such firm in accordance with established
criteria, that such representation is fairly stated in all material respects,
subject to such exceptions and other qualifications as may be appropriate. In
rendering the Annual Accountant Report, the firm may rely, as to matters
relating to the direct servicing of leases and/or licenses by Sub-Servicers,
upon comparable reports of firms of independent certified public accountants
rendered on the basis of examinations conducted in accordance with the same
standards, within one year of the report with respect to those Sub-Servicers.

 

12



--------------------------------------------------------------------------------

The Servicer also shall deliver to the Indenture Trustee on or before April 30
of each year, beginning in 2010, at its own expense, among others, a statement
signed by an officer of the Servicer (the “Annual Performance Certificate”), to
the effect that, to the best knowledge of such officer, the Servicer has
fulfilled its obligations under this Agreement in all material respects
throughout the preceding calendar year or portion thereof, during which the
Notes were outstanding (and if it has not so fulfilled certain of such
obligations, specifying the details thereof).

SECTION 2.07. Representations and Warranties of the Servicer. (a) The Servicer
hereby represents and warrants to the Indenture Trustee and for the benefit of
the Noteholders, as of the Closing Date, that:

(i) The Servicer is duly organized, validly existing in good standing as a
corporation under the laws of the State of Delaware, and the Servicer is in
compliance with the laws of the State (or District of Columbia, as applicable)
in which each of the Tower Sites is located to the extent necessary to ensure
the enforceability of the Indenture and to perform its obligations under this
Agreement, except where the failure to so qualify or comply would not have a
material adverse effect on the ability of the Servicer to perform its
obligations hereunder.

(ii) The Servicer’s execution and delivery of, performance under and compliance
with this Agreement, will not violate the Servicer’s organizational documents or
constitute a default (or an event which, with notice or lapse of time, or both,
would constitute a default) under, or result in the breach of, any material
agreement or other material instrument to which it is a party or which is
applicable to it or any of its assets, which default or breach, in the
reasonable judgment of the Servicer, is likely to affect materially and
adversely either the ability of the Servicer to perform its obligations under
this Agreement or the financial condition of the Servicer.

(iii) The Servicer has the full corporate power and authority to enter into and
consummate all transactions involving the Servicer contemplated by this
Agreement, has duly authorized the execution, delivery and performance of this
Agreement, and has duly executed and delivered this Agreement.

(iv) This Agreement, assuming due authorization, execution and delivery by each
of the other parties hereto, constitutes a valid, legal and binding obligation
of the Servicer, enforceable against the Servicer in accordance with the terms
hereof, subject to (A) applicable bankruptcy, insolvency, reorganization,
receivership, liquidation, moratorium and other laws affecting the enforcement
of creditors’ rights generally, and (B) general principles of equity, regardless
of whether such enforcement is considered in a proceeding in equity or at law.

 

13



--------------------------------------------------------------------------------

(v) The Servicer is not in violation of, and its execution and delivery of,
performance under and compliance with this Agreement will not constitute a
violation of, any law, any order or decree of any court or arbiter, or any
order, regulation or demand of any federal, state or local governmental or
regulatory authority, which violation, in the Servicer’s reasonable judgment, is
likely to affect materially and adversely either the ability of the Servicer to
perform its obligations under this Agreement or the financial condition of the
Servicer.

(vi) No litigation is pending or, to the best of the Servicer’s knowledge,
threatened against the Servicer, the outcome of which, in the Servicer’s
reasonable judgment, would prohibit the Servicer from entering into this
Agreement or that, in the Servicer’s reasonable judgment, could reasonably be
expected to materially and adversely affect either the ability of the Servicer
to perform its obligations under this Agreement or the financial condition of
the Servicer.

(vii) The Servicer has errors and omissions insurance in the amounts and with
the coverage required by Section 2.19.

(viii) No consent, approval, authorization or order of any state or federal
court or governmental agency or body is required for the consummation by the
Servicer of the transactions contemplated herein, except for those consents,
approvals, authorizations or orders that previously have been obtained or cannot
be obtained prior to the actual performance by the Servicer of its obligations
under this Agreement and except where the lack of such consent, approval,
authorization or order would not have a material adverse effect on the ability
of the Servicer to perform its obligations under this Agreement.

(b) The representations and warranties of the Servicer set forth in
Section 2.07(a) shall survive the execution and delivery of this Agreement and
shall inure to the benefit of the Indenture Trustee and the Noteholders made for
so long as the Notes remain Outstanding. Upon discovery by the Indenture Trustee
or the Servicer of a breach of such foregoing representations and warranties
that materially and adversely affects the interests of the Noteholders, the
party discovering such breach shall give prompt written notice thereof, as
applicable, to the Indenture Trustee, the Servicer and the Controlling Holders
Representative.

(c) Any successor Servicer shall be deemed to have made, as of the date of its
succession, each of the representations and warranties set forth in
Section 2.07(a), subject to such appropriate modifications to the representation
and warranty set forth in Section 2.07(a)(i) to accurately reflect such
successor’s jurisdiction of organization and whether it is a corporation,
partnership, bank, association or other type of organization.

SECTION 2.08. Access to Certain Information. Subject to the provisions of
Section 2.11, the Servicer shall provide or cause to be provided to the
Indenture Trustee, the Controlling Holders Representative and the Rating
Agencies access to any

 

14



--------------------------------------------------------------------------------

documentation regarding the Notes that are within its control which may be
required by this Agreement or by applicable law, except to the extent that
(i) such documentation is subject to a claim of privilege under applicable law
that has been asserted by the Noteholders and of which the Servicer has received
written notice or (ii) the Servicer is otherwise prohibited from making such
disclosure under applicable law, or may be subject to liability for making such
disclosure in the opinion of the counsel for the Servicer (which counsel may be
a salaried employee of the Servicer). Such access shall be afforded without
charge but only upon reasonable prior written request and during normal business
hours (a) at the offices of the Servicer designated by it or (b) alternatively
the Servicer may send copies by first class mail of the requested information to
the address designated in the written request of the requesting party. However,
the Servicer may charge for any copies requested by said Persons. The Servicer
shall be permitted to affix a reasonable disclaimer to any information provided
by it pursuant to this Section 2.08.

Nothing herein shall be deemed to require the Servicer to confirm, represent or
warrant the accuracy of (or to be liable or responsible for) any other Person’s
information or report, including any communication from the Guarantor, any
Issuer or the Manager.

The Servicer shall produce the reports expressly required of it under this
Agreement; provided, however, that the Servicer shall not be required to produce
any ad hoc non-standard written reports with respect to the Notes or the Tower
Sites. In the event the Servicer elects to provide such non-standard reports, it
may require the Person requesting such report (other than a Rating Agency or the
Indenture Trustee) to pay a reasonable fee to cover the costs of the preparation
thereof. Any transmittal of information hereunder, or with respect to the Notes
or the Tower Sites, by the Servicer to any Person other than the Indenture
Trustee or the Rating Agencies shall be accompanied by a letter from the
Servicer containing the following provision:

By receiving the information set forth herein, you hereby acknowledge and agree
that the United States securities laws restrict any person who possesses
material, non-public information regarding the Senior Secured Notes or Crown
Castle International Corp. or any of its subsidiaries from purchasing or selling
such Notes or any securities of Crown Castle International Corp. in
circumstances where the other party to the transaction is not also in possession
of such information. You also acknowledge and agree that such information is
being provided to you for the purposes of, and such information may be used only
in connection with, evaluation by you or another Noteholder, Note Owner or
prospective purchaser of such Notes or beneficial interest therein.

The Servicer may make available by electronic media and bulletin board service
certain information and may make available by electronic media or bulletin board
service (in addition to making such information available as provided herein)
any reports or information that the Servicer is required to provide pursuant to
this Agreement.

 

15



--------------------------------------------------------------------------------

SECTION 2.09. Debt Service Advances. (a) If, on the Servicer Remittance Date,
there are insufficient funds on deposit in the Central Account properly
available to make the Monthly Payment Amount given the priorities set forth in
Article V of the Indenture (as such terms may be changed or modified in
connection with a bankruptcy or similar proceeding involving any Issuer or by
reason of a modification, waiver or amendment granted or agreed to by the
Servicer following an Event of Default), then the Servicer will be required to
make a Debt Service Advance not later than 3:00 p.m. (New York City time) on the
Servicer Remittance Date for the related Payment Date; provided, however, that
the Servicer will not be responsible for advancing any principal on the Notes or
Prepayment Consideration.

(b) Notwithstanding anything herein to the contrary, no Debt Service Advance
shall be required to be made hereunder if the Servicer determines such Debt
Service Advance (including interest thereon) would, if made, constitute a
Nonrecoverable Debt Service Advance. The determination by the Servicer that it
has made a Nonrecoverable Debt Service Advance or that any proposed Debt Service
Advance, if made, would constitute a Nonrecoverable Debt Service Advance, shall
be made by the Servicer in its reasonable good faith judgment and shall be
evidenced by an Officer’s Certificate delivered to the Indenture Trustee,
setting forth the basis for such determination accompanied by any other
information or reports that the Servicer may have obtained and that support such
determination, the cost of which reports shall be reimbursable to the Servicer
as a Servicing Advance. Any such determination will be conclusive and binding on
the Indenture Trustee and Noteholders so long as it was made in accordance with
the Servicing Standard.

(c) The Servicer shall be entitled to receive Advance Interest accrued on the
amount of each Debt Service Advance made thereby (with its own funds) for so
long as such Debt Service Advance is outstanding. Such interest with respect to
any Debt Service Advance shall be payable out of general collections on deposit
in the Central Account in accordance with Article V of the Indenture and the
other applicable provisions of the Transaction Documents.

SECTION 2.10. Reporting. (a) Servicing Reports; Special Servicing Reports.
Subject to Section 2.11, on each Servicer Remittance Date, the Servicer shall
provide or make available electronically (or, upon request, by first class mail)
to the Indenture Trustee a statement prepared by the Servicer, substantially in
the form of, and containing the information set forth in, Exhibit G to the
Indenture (the “Servicing Report”) and, if the Notes were Specially Serviced
Notes at any time during the related Collection Period, a report, substantially
in the form of, and containing the information set forth in, Exhibit A hereto
(the “Special Servicing Report”).

Upon receipt of each Manager Report delivered by the Manager pursuant to the
Management Agreement, the Servicer shall promptly provide such Manager Report to
the Indenture Trustee.

Each Servicing Report and Special Servicing Report shall be in an electronic
format that is mutually acceptable to the Servicer and the Indenture Trustee.

 

16



--------------------------------------------------------------------------------

Each Servicing Report, Special Servicing Report and any written information
supplemental to either shall include such information with respect to the Notes
that is reasonably required by the Indenture Trustee for purposes of preparing
the reports for which the Indenture Trustee is responsible pursuant to Indenture
or the other Transaction Documents, as set forth in reasonable written
specifications or guidelines issued by the Indenture Trustee from time to time.
Such information may be delivered to the Indenture Trustee by the Servicer by
electronic mail or in such electronic or other form as may be reasonably
acceptable to the Servicer and the Indenture Trustee.

On each Payment Date, subject to Section 2.11, the Indenture Trustee shall make
the Indenture Trustee Report, the Manager Report, the Servicing Report and, if
applicable, the Special Servicing Report available each month to Noteholders,
Note Owners and prospective investors, each Rating Agency, the Servicer and the
Controlling Holders Representative via such system as the Indenture Trustee and
the Servicer may agree. Neither the Servicer nor the Indenture Trustee shall be
liable for dissemination of information in accordance with this Agreement.

(b) Financial Reports. The Servicer shall make reasonable efforts to collect
promptly (from the Issuer Parties or the Manager, with respect to financial
reports of the Issuer Parties, and from Crown International, with respect to
financial reports of Crown International) all financial statements, operating
statements, rent rolls and other records required pursuant to the terms of the
Transaction Documents. Such efforts shall include at least three phone calls,
followed by confirming correspondence, requesting such delivery. The Servicer
shall promptly review and analyze, and deliver to the Indenture Trustee and,
upon request, each Rating Agency, copies of all such items as may be collected
pursuant to this Agreement.

(c) Information on the Servicer’s Website at Servicer Option. The Servicer may,
but is not required to, make any Servicing Reports, Manager Reports, Indenture
Trustee Reports and Special Servicing Reports prepared by it with respect to the
Notes, available each month on the Servicer’s internet website only with the use
of a password, in which case the Servicer shall provide such password to (i) the
Indenture Trustee and the Issuers, who by their acceptance of such password
shall be deemed to have agreed not to disclose such password to any other
Person, (ii) the Rating Agencies and the Controlling Holders Representative, and
(iii) each Noteholder and Note Owner who requests such password. In connection
with providing access to its internet website, the Servicer may require
registration and the acceptance of a disclaimer and otherwise (subject to the
preceding sentence) adopt reasonable rules and procedures, which may include, to
the extent the Servicer deems necessary or appropriate, conditioning access on
execution of an agreement governing the availability, use and disclosure of such
information, and which may (other than by the Indenture Trustee) provide
indemnification to the Servicer for any liability or damage that may arise
therefrom.

(d) Additional Reports at Option of Servicer with Consent of Indenture Trustee.
If the Servicer, in its reasonable judgment, determines (but this provision
shall not be construed to impose on the Servicer any obligation to make such a

 

17



--------------------------------------------------------------------------------

determination in the affirmative or negative at any time) with the consent of
the Indenture Trustee, which shall not be unreasonably withheld, that
information regarding the Notes and/or the Tower Sites (in addition to the
information otherwise required to be reported under this Agreement) should be
disclosed to Noteholders and Note Owners, then (a) the Servicer shall be
entitled to so notify the Indenture Trustee, in which case the Servicer shall
(i) set forth such information in an additional report, (ii) deliver such report
to the Indenture Trustee and (iii) deliver a brief description of such report to
the Indenture Trustee; and (b) the Indenture Trustee shall (i) make such report
available on the Indenture Trustee’s internet website commencing not later than
two (2) Business Days following the receipt thereof from the Servicer and
(ii) include, in the comment field of the Indenture Trustee Report for the
Payment Date that succeeds its receipt of the relevant information from the
Servicer by not less than two (2) Business Days, a brief description of such
report (which may be the same description thereof that was provided by the
Servicer, on which description the Indenture Trustee shall be entitled to rely).

(e) Protections for Indenture Trustee and Servicer. The Indenture Trustee will
be entitled to rely on information supplied to it by the Servicer without
independent verification. Notwithstanding anything to the contrary contained
herein, to the extent that the information required to be furnished by the
Servicer (whether pursuant to any Servicer Report, Special Servicer Report or
otherwise) is based on information required to be provided by the Guarantor, the
Issuers, Crown International or the Manager, or the Servicer reasonably
determines in good faith it requires the Guarantor, the Issuers, Crown
International or the Manager to furnish any information the Servicer requires to
complete such reports, the Servicer’s obligation to furnish such information
and/or such reports to the Indenture Trustee will be contingent on the
Servicer’s receipt of such information from the Guarantor, the Issuers, Crown
International or the Manager within a reasonable period of time prior to the
time such information or report is required to be delivered, and Servicer shall
not be in breach of this Agreement solely to the extent the failure to deliver
any report is due to the failure of the Guarantor, the Issuers, Crown
International or the Manager to provide such information. The Servicer will be
entitled to rely on information supplied by the Guarantor, the Issuers, Crown
International or the Manager in any case without independent verification. The
failure of the Servicer to disclose any information or deliver any reports
otherwise required to be disclosed or delivered by the Transaction Documents
shall not constitute a breach of this Agreement to the extent that the Servicer
so fails because such disclosure, in the reasonable belief of the Servicer,
would violate Section 2.11 or any applicable law or any provision of a
Transaction Document prohibiting disclosure of information with respect to the
Notes or a Tower Site. The Servicer may disclose any such information or any
additional information to any Person so long as such disclosure is consistent
with Section 2.11, applicable law and the Servicing Standard. The Servicer may
affix to any information provided by it any disclaimer it deems appropriate in
its reasonable discretion (without suggesting liability on the part of any other
party hereto).

(f) Means of Delivery (Servicer). If the Servicer is required to deliver any
statement, report or information under any provision of this Agreement, the

 

18



--------------------------------------------------------------------------------

Servicer may satisfy such obligation by (x) physically delivering a paper copy
of such statement, report or information, (y) delivering such statement, report
or information in a commonly used electronic format or (z) making such
statement, report or information available on the Servicer’s internet website,
unless this Agreement expressly specifies a particular method of delivery.
Notwithstanding the foregoing, the Indenture Trustee may request delivery in
paper format of any statement, report or information required to be delivered to
the Indenture Trustee and clause (z) shall not apply to the delivery of any
information required to be delivered to the Indenture Trustee unless the
Indenture Trustee consents in writing to such delivery. Notwithstanding any
provision to the contrary, the Servicer shall not have any obligation (other
than to the Indenture Trustee) to deliver any statement, notice or report that
is then made available on the Servicer’s or the Indenture Trustee’s internet
website; provided that it has notified all parties entitled to delivery of such
reports, by electronic mail or other notice, to the effect that such statements,
notices or reports shall thereafter by made available on such website from time
to time.

SECTION 2.11. Confidentiality. Notwithstanding anything herein to the contrary
(except with respect to the disposition of Specially Serviced Tower Sites
pursuant to Section 2.18 hereof), each of the Indenture Trustee and the Servicer
hereby agrees to keep the Manager Reports, the other reports required to be
prepared and delivered pursuant to Section 2.10 and all other information
relating to the Issuers and their respective Affiliates received by them
pursuant to the Transaction Documents (collectively, the “Information”)
confidential, and such Information will not be disclosed or made available to
any Person by the Servicer, the Indenture Trustee or any of their respective
officers, directors, partners, employees, agents or representatives
(collectively, the “Representatives”) in any manner whatsoever without the prior
written consent of the Issuers, except that the Servicer and the Indenture
Trustee may disclose or make available Information (i) to the Indenture Trustee
and the Rating Agencies, (ii) to Note Owners or Noteholders that have delivered
a written confirmation in such form as may be acceptable to the Servicer to the
effect that such Person is a legal or beneficial holder of a Note or an interest
therein and will keep such Information confidential, (iii) to prospective
purchasers of Notes, or interests therein, that have delivered a written
confirmation in such form as may be acceptable to the Servicer to the effect
that such Person is a prospective purchaser of a Note or an interest therein, is
requesting the Information for use in evaluating a possible investment in Notes
and will keep such Information confidential, (iv) to the Controlling Holders
Representative or any other Person to whom disclosure is expressly permitted
hereby (including, following the occurrence of an Event of Default under the
Indenture, a prospective purchaser of any of the Equity Interests), so long as
the Controlling Holders Representative or such other Person shall have delivered
a written confirmation in such form as may be acceptable to the Servicer to the
effect that such Person will keep such Information confidential, (v) in
compliance with Section 11.11 of the Indenture, or (vi) as required by
applicable laws and regulations or by any subpoena or similar legal process (in
which case the Representatives agree to inform the Issuers promptly thereof
prior to such disclosure).

 

19



--------------------------------------------------------------------------------

SECTION 2.12. Additional Obligations of Servicer. (a) As soon as practicable
following the occurrence of an Event of Default, the Servicer shall appoint an
independent valuation expert (the “Valuation Expert”) to determine the
enterprise value of the Issuers taken as a whole as determined by such Valuation
Expert (the “Enterprise Value”), unless a Valuation Expert had previously been
appointed and determined the Enterprise Value of the Issuers within the
preceding twelve month period and there has been no subsequent material change
in the circumstances surrounding the Tower Sites or the Issuers that in the
judgment of the Servicer would materially affect the value of the Tower Sites or
the Issuers. The Indenture Trustee and the Servicer shall provide any
information in their possession, including, without limitation, all financial
statements and reports furnished under the Transaction Documents and all other
information regarding the Notes, the Tower Sites, the Tenant Leases and the Site
Management Agreements that the Valuation Expert shall reasonably request. In
determining the Enterprise Value of the Issuers, the Valuation Expert will be
required to take into consideration (1) the market trading multiples of public
tower operators, (2) the valuations received in precedent comparable tower
acquisition transactions, (3) the estimated cost to replace the Tower Sites and
(4) other relevant capital markets factors. The Valuation Expert shall set forth
its determination in a written report. The Servicer shall deliver a copy of the
report prepared by the Valuation Expert to the Indenture Trustee, each Rating
Agency and the Controlling Holders Representative. The reasonable fees and
out-of-pocket costs incurred by the Valuation Expert in preparing its report
shall be covered by the Servicer, and be reimbursable to the Servicer, as a
Servicing Advance.

(b) The Servicer shall not be required to pay without reimbursement (as an
Additional Issuer Expense) the fees charged by any Rating Agency (i) in respect
of Rating Agency Confirmation or (ii) in connection with any other particular
matter, unless the Servicer has failed to use efforts in accordance with the
Servicing Standard to collect such fees from the Issuers.

(c) The Servicer shall maintain at its Primary Servicing Office and shall, upon
reasonable advance written notice, make available during normal business hours
for review by the Indenture Trustee, each Rating Agency and the Controlling
Holders Representative: (i) the most recent inspection report prepared by or on
behalf of the Servicer in respect of the Tower Sites pursuant to Section 2.05;
(ii) the most recent annual, quarterly, monthly and other periodic operating
statements relating to the Tower Sites, annual and quarterly financial
statements of the Issuer Parties, and reports collected by the Servicer pursuant
to Section 2.10; (iii) all Servicing Reports and Special Servicing Reports
prepared by the Servicer since the Closing Date pursuant to Section 2.10;
(iv) all Manager Reports delivered by the Manager since the Closing Date
pursuant to the Management Agreement; and (v) all of the Servicing File in its
possession; provided that the Servicer shall not be required to make particular
items of information contained in the Servicing File available to any Person if
the disclosure of such particular items of information is expressly prohibited
by applicable law (or would in the Servicer’s reasonable judgment cause the
Servicer to violate any applicable law) or the provisions of the Transaction
Documents or if such documentation is subject to claim of privilege under
applicable law that can be asserted by the Servicer; and provided further that,
except in the case of the Indenture Trustee and Rating Agencies, the Servicer
shall be entitled to recover from any Person reviewing the Servicing File
pursuant to this Section 2.12(c) its reasonable “out-of- pocket”

 

20



--------------------------------------------------------------------------------

expenses incurred in connection with making the Servicing Files available to
such Person. Except as set forth in the provisos to the preceding sentence,
copies of any and all of the foregoing items are to be made available by the
Servicer, to the extent set forth in the preceding sentence, upon request;
provided that, the Servicer shall be permitted to require, except from the
Indenture Trustee and the Rating Agencies, payment of a sum sufficient to cover
the reasonable out-of-pocket costs and expenses of providing such service. The
Servicer shall not be liable for the dissemination of information in accordance
with this Section 2.12(c).

SECTION 2.13. Servicing Transfer Events. Upon determining that a Servicing
Transfer Event has occurred, the Servicer shall immediately give notice thereof
to the Indenture Trustee, the Rating Agencies and the Controlling Holders
Representative. The Servicer shall use its reasonable efforts to comply with the
preceding sentence within five (5) Business Days of the occurrence of each
related Servicing Transfer Event.

Upon determining that the Notes are no longer Specially Serviced Notes, the
Servicer shall promptly give notice thereof to the Rating Agencies, the
Controlling Holders Representative and the Indenture Trustee and the Servicer’s
right to receive the Special Servicing Fee with respect to the Notes shall
terminate.

SECTION 2.14. Sub-Servicing Agreements. (a) Subject to Section 2.14(f), the
Servicer may enter into Sub-Servicing Agreements to provide for the performance
by third parties of any or all of its obligations hereunder, provided that in
each case, the Sub-Servicing Agreement: (i) must be consistent with this
Agreement in all material respects and does not subject the Indenture Trustee to
any liability; and (ii) expressly or effectively provides that if the Servicer
shall for any reason no longer act in such capacity hereunder (including by
reason of a Servicer Termination Event), any successor to the Servicer hereunder
(including the Indenture Trustee if the Indenture Trustee has become such
successor pursuant to Section 5.02) may thereupon either assume all of the
rights and, except to the extent that they arose prior to the date of
assumption, obligations of the Servicer under such agreement or, subject to the
provisions of Section 2.14(d), terminate such rights and obligations, in either
case without payment of any penalty or termination fee (other than any right of
reimbursement and indemnification). References in this Agreement to actions
taken or to be taken by the Servicer include actions taken or to be taken by a
Sub-Servicer on behalf of the Servicer; and, in connection therewith, all
amounts advanced by any Sub-Servicer to satisfy the obligations of the Servicer
hereunder to make Advances shall be deemed to have been advanced by the Servicer
out of its own funds and accordingly such Advances shall be recoverable by such
Sub-Servicer in the same manner and out of the same funds as if such
Sub-Servicer were the Servicer. For purposes of this Agreement, the Servicer
shall be deemed to have received any payment when a Sub-Servicer retained by it
receives such payment. The Servicer shall notify the Indenture Trustee in
writing promptly of the appointment by it of any Sub-Servicer, and shall deliver
to the Indenture Trustee, copies of all Sub-Servicing Agreements, and any
amendments thereto and modifications thereof, entered into by it promptly upon
its execution and delivery of such documents.

 

21



--------------------------------------------------------------------------------

(b) Each Sub-Servicer shall be authorized to transact business in the state or
states in which a Tower Site is situated, if and to the extent required by
applicable law.

(c) The Servicer, for the benefit of the Indenture Trustee and the Noteholders,
shall (at no expense to the Indenture Trustee or the Noteholders) monitor the
performance and enforce the obligations of its Sub-Servicers under the
Sub-Servicing Agreements. Such enforcement, including the legal prosecution of
claims, termination of Sub-Servicing Agreements in accordance with their
respective terms and the pursuit of other appropriate remedies, shall be in such
form and carried out to such an extent and at such time as the Servicer, in its
reasonable judgment, would require were it the holder of the Notes. Subject to
the terms of the Sub-Servicing Agreement, the Servicer shall have the right to
remove a Sub-Servicer retained by it at any time it considers such removal to be
in the best interests of Noteholders.

(d) If the Servicer ceases to serve as such under this Agreement for any reason
(including by reason of a Servicer Termination Event), then the Indenture
Trustee or other successor Servicer shall succeed to the rights and assume the
obligations of the Servicer under any Sub-Servicing Agreement unless the
Indenture Trustee or other successor Servicer elects to terminate any such
Sub-Servicing Agreement in accordance with its terms and Section 2.14(a)(ii)
hereof. In any event, if a Sub-Servicing Agreement is to be assumed by the
Indenture Trustee or other successor Servicer, then the Servicer at its expense
shall deliver to the assuming party all documents and records relating to such
Sub-Servicing Agreement and an accounting of amounts collected and held on
behalf of it thereunder, and otherwise use its reasonable efforts to effect the
orderly and efficient transfer of the Sub-Servicing Agreement to the assuming
party.

(e) Notwithstanding any Sub-Servicing Agreement, the Servicer (for so long as it
is the Servicer hereunder) shall remain obligated and liable to the Indenture
Trustee and the Noteholders for the performance of its obligations and duties
under this Agreement in accordance with the provisions hereof to the same extent
and under the same terms and conditions as if it alone were servicing and
administering the Notes. No appointment of a Sub-Servicer shall result in any
additional expense to the Indenture Trustee, the Noteholders or the Issuers
other than those contemplated herein.

(f) The Servicer shall not enter into any Sub-Servicing Agreement in respect of
any duties or responsibilities with respect to the Notes as Specially Serviced
Notes unless the Servicer has received Rating Agency Confirmation. The Servicer
shall not appoint any Sub-Servicer which would cause the Indenture Trustee to
cease to be eligible to serve as Indenture Trustee in accordance with the terms
of the Indenture.

SECTION 2.15. Servicer and Indenture Trustee to Cooperate. Subject to Sections
2.11 and 2.12, the Servicer and the Indenture Trustee shall each furnish such
reports, certifications and information in its possession, and access to such
books and records maintained thereby, as may relate to the Notes, the Assets,
the Leases or the Collateral and as shall be reasonably requested by the other
in order to enable each to perform its duties hereunder.

 

22



--------------------------------------------------------------------------------

SECTION 2.16. Title to Equity Interests; Specially Serviced Tower Sites. If
title to Equity Interests is acquired by virtue of realization on the
Collateral, the Servicer shall, subject to Section 2.17 hereof, act in
accordance with the Servicing Standard to liquidate Specially Serviced Tower
Sites or such Equity Interests on a timely basis in accordance with, and subject
to the terms and conditions of, Section 2.18 hereof and the Indenture.

SECTION 2.17. Management of Specially Serviced Tower Sites. (a) Subject to
Section 2.16, the Servicer’s decision as to how a Specially Serviced Tower Site
shall be managed and operated shall be in accordance with the Servicing
Standard. If the Servicer determines that the Servicer may be exposed to any
liability under any environmental law, rule or regulation due to its management
of the Specially Serviced Tower Sites, the Servicer may not be compelled to
undertake its management duties of the Specially Serviced Tower Sites. Prior to
undertaking or participating in any foreclosure proceedings, the Servicer may
elect to obtain environmental insurance policies and conduct environmental
assessments and surveys in order to determine the liabilities (if any)
associated with the applicable Tower Sites, and take such other action the
Servicer determines is in accordance with the Servicing Standard, to determine
whether any Tower Sites or related Collateral is in violation of any
environmental law, rule or regulation and the cost of such actions shall be
reimbursable to the Servicer, as an Additional Issuer Expense. The Servicer may,
consistent with the Servicing Standard, engage an independent contractor to
manage and operate any Specially Serviced Tower Site, the cost of which
independent contractor shall be paid by the Servicer, and shall reimbursable to
the Servicer, as a Servicing Advance. The Servicer may consult with counsel or
other consultants knowledgeable in such matters at (to the extent reasonable)
the expense of the Issuers in connection with determinations required under this
Section 2.17(a). The Servicer shall not be liable to the Noteholders or the
Indenture Trustee for errors in judgment made in good faith in the reasonable
exercise of its discretion or in reasonable and good faith reliance on the
advice of knowledgeable counsel or other consultants while performing its
responsibilities under this Section 2.17(a). Nothing in this Section 2.17(a) is
intended to prevent the sale of a Specially Serviced Tower Site pursuant to the
terms and subject to the conditions of Section 2.18.

(b) The Servicer shall have full power and authority to do any and all things in
connection with the management and operation of a Specially Serviced Tower Site
as are consistent with the Servicing Standard and, consistent therewith, shall,
or shall instruct the Indenture Trustee in writing to, withdraw from the Central
Account, to the extent of amounts on deposit therein with respect to the related
Specially Serviced Tower Site, funds necessary for the proper operation,
management, maintenance and disposition of such Specially Serviced Tower Site,
including:

(i) all insurance premiums due and payable in respect of such Specially Serviced
Tower Site;

 

23



--------------------------------------------------------------------------------

(ii) all real estate taxes and assessments in respect of such Specially Serviced
Tower Site that may result in the imposition of a lien thereon;

(iii) any ground rents in respect of such Specially Serviced Tower Site; and

(iv) all costs and expenses necessary to maintain, lease, sell, protect, manage,
operate and restore such Specially Serviced Tower Site.

To the extent that amounts on deposit in the Central Account with respect to the
related Specially Serviced Tower Site are insufficient for the purposes set
forth in the preceding sentence with respect to such Specially Serviced Tower
Site, the Servicer shall make Servicing Advances in such amounts as are
necessary for such purposes unless (as evidenced in the manner contemplated by
Section 2.02(c)) the Servicer determines, in its reasonable good faith judgment
that such payment would be a Nonrecoverable Servicing Advance.

SECTION 2.18. Sale of Specially Serviced Tower Site. (a) The Servicer may sell,
or permit the sale of, a Specially Serviced Tower Site (including through a sale
of any or all of the Equity Interests) only on the terms and subject to the
conditions set forth in this Section 2.18 and the Indenture.

(b) After the occurrence of and during the continuation of an Event of Default,
if the Indenture Trustee has realized upon the Collateral or the direct or
indirect equity interests of the Issuers, the Servicer shall use its
commercially reasonable efforts, consistent with the Servicing Standard, to
solicit offers for Specially Serviced Tower Sites at a time and in a manner that
is consistent with the Servicing Standard and will be reasonably likely to
realize a fair price (determined pursuant to Section 2.18(c) below) on a timely
basis as required by Section 2.16. The Servicer may sell Specially Serviced
Tower Sites individually, in groups of one or more Specially Serviced Tower
Sites or all of the Specially Serviced Tower Sites together (including through a
sale of any or all of the Equity Interests), in each case as the Servicer may
determine to be appropriate in accordance with the Servicing Standard to
maximize the proceeds thereof. Subject to Section 2.18(c) herein and
Section 10.06 of the Indenture, the Servicer shall accept the highest cash offer
received from any Person that constitutes a fair price (determined pursuant to
Section 2.18(c) below) for such Specially Serviced Tower Site or Specially
Serviced Tower Sites. If the Servicer reasonably believes that it will be unable
to realize a fair price (determined pursuant to Section 2.18(c) below) for any
Specially Serviced Tower Site on a timely basis as required by Section 2.16, the
Servicer shall dispose of such Specially Serviced Tower Site upon such terms and
conditions as the Servicer shall deem necessary and desirable to maximize the
recovery thereon under the circumstances; provided that notwithstanding anything
to the contrary herein, the Servicer may sell a Specially Serviced Tower Site
only if (a) the Servicer determines in accordance with the Servicing Standard
that such sale would be in the best interests of the Noteholders or (b) the
Servicer is required to make a Debt Service Advance. In making the determination
described in clause (a) of the prior sentence, the Servicer shall be

 

24



--------------------------------------------------------------------------------

entitled to rely on an estimate of the expected proceeds to be received from the
sale of the Specially Serviced Tower Site made by a Valuation Expert, and the
Servicer shall have no liability if such estimate proves to be incorrect. Any
determination by the Servicer pursuant to clause (a) or (b) of the fourth
sentence of this paragraph (b) shall be evidenced by an Officer’s Certificate
delivered promptly to the Indenture Trustee and the Controlling Holders
Representative setting forth the basis for such determination, accompanied by a
copy of the related report prepared by the Valuation Expert, if applicable, and
further accompanied by any other information or reports that the Person making
such determination may have obtained and that support such determination, the
cost of which reports shall be reimbursable as a Servicing Advance.

The Servicer shall give the Indenture Trustee and the Controlling Holders
Representative not less than ten (10) Business Days’ prior written notice of its
intention to sell any such Specially Serviced Tower Site pursuant to this
Section 2.18(b). No Interested Person shall be obligated to submit (but none of
them shall be prohibited from submitting) an offer to purchase such Specially
Serviced Tower Site, and notwithstanding anything to the contrary herein, none
of the Indenture Trustee in its individual capacity or its Affiliates or agents
may bid for or purchase such Specially Serviced Tower Site.

(c) Whether any cash offer constitutes a fair price for a Specially Serviced
Tower Site or Specially Serviced Tower Sites shall be determined by the Servicer
or, if such cash offer is from the Servicer or an Affiliate thereof, by the
Indenture Trustee. In determining whether any offer received from an Interested
Person constitutes a fair price, the Servicer or the Indenture Trustee shall be
entitled to rely on (and will be protected in relying solely on) the most recent
valuation (if any) conducted in accordance with this Agreement within the
preceding 12-month period (or, in the absence of any such valuation or if there
has been a material change at the subject property since any such valuation, on
a new valuation to be obtained by the Servicer (the cost of which shall be
covered by the Servicer or the Indenture Trustee and be reimbursable as a
Servicing Advance)) and the Servicer or the Indenture Trustee shall be entitled
to hire such advisor as it deems necessary in making such determination (the
cost of which shall be reimbursed to it pursuant to the Indenture) and shall be
entitled to rely conclusively thereon. Such advisor conducting any such new
valuation must be an independent valuation expert selected by the Servicer if
neither the Servicer nor any Affiliate thereof is submitting an offer with
respect to a Specially Serviced Tower Site and selected by the Indenture Trustee
if either the Servicer or any Affiliate thereof is so submitting an offer. Where
any Interested Person is among those submitting offers with respect to any
Specially Serviced Tower Site, the Servicer shall require that all offers be
submitted to it (and, if the Servicer is submitting an offer, such offer shall
be submitted by it to the Indenture Trustee) in writing and be accompanied by a
refundable deposit of cash in an amount equal to 5% of the offer amount.

In determining whether any offer from a Person other than an Interested Person
constitutes a fair price for any Specially Serviced Tower Site or Specially
Serviced Tower Sites, the Servicer shall take into account the results of any
valuation or updated valuation that may have been obtained by it or any other
Person and delivered to

 

25



--------------------------------------------------------------------------------

the Indenture Trustee and the Servicer in accordance with this Agreement within
the prior twelve months, and any independent valuation agent shall be instructed
to take into account, as applicable, among other factors, the occupancy level
and physical condition of the Specially Serviced Tower Site or Specially
Serviced Tower Sites, the Net Cash Flows generated by the Specially Serviced
Tower Site or Specially Serviced Tower Sites and the state of the
telecommunications industry and the local economy. Any price shall be deemed to
constitute a fair price if it is an amount that is not less than the Allocated
Note Amount for the Tower Site or Tower Sites that constitute such Specially
Serviced Tower Site or Specially Serviced Tower Sites. Notwithstanding the other
provisions of this Section 2.18, no cash offer from the Servicer or any
Affiliate thereof shall constitute a fair price for a Specially Serviced Tower
Site unless such offer is the highest cash offer received and at least two
(2) independent offers (not including the offer of the Servicer or any
Affiliate) have been received. In the event the offer of the Servicer or any
Affiliate thereof is the only offer received or is the higher of only two offers
received, then additional offers shall be solicited. If an additional offer or
offers, as the case may be, are received and the original offer of the Servicer
or any Affiliate thereof is the highest of all cash offers received, then the
bid of the Servicer or such Affiliate shall be accepted; provided that the
Indenture Trustee has otherwise determined, as described above in this
Section 2.18(c), that such offer constitutes a fair price for such Specially
Serviced Tower Site or Specially Serviced Tower Sites. Any offer by the Servicer
shall be unconditional; and, if accepted, such Specially Serviced Tower Site or
Specially Serviced Tower Sites shall be transferred to the Servicer without
recourse, representation or warranty other than customary representations as to
title given in connection with the sale of real property.

(d) Subject to Sections 2.18(b) and 2.18(c) above and Section 10.06 of the
Indenture, the Servicer shall act on behalf of the Indenture Trustee, in
accordance with the Servicing Standard, in negotiating with independent third
parties and taking any other action necessary or appropriate in connection with
the sale of any Specially Serviced Tower Site or Specially Serviced Tower Sites,
and the collection of all amounts payable in connection therewith. In connection
therewith, the Servicer may charge prospective offerors, and may retain, fees
that approximate the Servicer’s actual costs in the preparation and delivery of
information pertaining to such sales or evaluating bids without obligation to
deposit such amounts into the Central Account. Any sale of any Specially
Serviced Tower Site or Specially Serviced Tower Sites shall be final and without
recourse to the Indenture Trustee, and if such sale is consummated in accordance
with the terms of this Agreement, neither the Servicer nor the Indenture Trustee
shall have any liability to any Noteholder with respect to the purchase price
therefor accepted by the Servicer or the Indenture Trustee (including, without
limitation, whether such purchase price was fair and/or adequate for such
Specially Serviced Tower Site).

(e) The Servicer shall provide to a prospective purchaser of any Specially
Serviced Tower Site or any of the Equity Interests such information as the
prospective purchaser may reasonably request (subject to Sections 2.11 and 2.12
of this Agreement and Section 11.11 of the Indenture).

 

26



--------------------------------------------------------------------------------

(f) Any sale of a Specially Serviced Tower Site or Specially Serviced Tower
Sites shall be for cash only and shall be on a servicing released basis.

(g) Notwithstanding any of the foregoing paragraphs of this Section 2.18, the
Servicer shall not be obligated to accept the highest cash offer if the Servicer
determines, in accordance with the Servicing Standard, that rejection of such
offer would be in the best interests of the Noteholders, and the Servicer may,
subject to Section 10.06 of the Indenture, accept a lower cash offer (from any
Person other than itself or an Affiliate) if the Servicer determines, in
accordance with the Servicing Standard, that acceptance of such offer would be
in the best interests of the Noteholders (for example, if the prospective buyer
making the lower bid is more likely to perform its obligations or the terms
(other than price) offered by the prospective buyer making the lower offer are
more favorable).

SECTION 2.19. Maintenance of Insurance by the Servicer. The Servicer shall at
all times during the term of this Agreement keep in force with Qualified
Insurers that possess the Required Claims-Paying Ratings, a fidelity bond
providing coverage against losses that may be sustained as a result of an
officer’s or employee’s misappropriation of funds. Such fidelity bond shall
provide that it may not be canceled without thirty (30) days’ prior written
notice to the Indenture Trustee.

In addition, the Servicer shall at all times during the term of this Agreement
keep in force with Qualified Insurers that possess the Required Claims-Paying
Ratings, a policy or policies of insurance covering loss occasioned by the
errors and omissions of its officers and employees in connection with its
obligation to service the Notes for which it is responsible hereunder. Such
errors and omissions policy shall provide that it may not be canceled without
thirty (30) days’ prior written notice to the Indenture Trustee.

Notwithstanding the foregoing, so long as the long-term unsecured debt
obligations of the Servicer are rated at least “A2” by Moody’s and “A” by Fitch,
the Servicer shall be allowed to provide self-insurance with respect to its
fidelity bond and errors and omissions policy. The coverage shall be in the form
and amount that would meet the servicing requirements of prudent institutional
commercial mortgage loan lenders and servicers. Coverage of the Servicer under a
policy or bond by the terms thereof obtained by an Affiliate of the Servicer and
providing the required coverage shall satisfy the requirements of the first or
second paragraph (as applicable) of this Section 2.19.

The Servicer shall cause the Indenture Trustee to be an “additional insured” on
any policy currently in place or procured pursuant to the requirements of this
Section 2.19.

 

27



--------------------------------------------------------------------------------

ARTICLE III

COVENANTS OF INDENTURE TRUSTEE

SECTION 3.01. No Amendment of Indenture. The Indenture Trustee shall not,
without the consent of the Servicer, agree to any amendment or modification of
the Indenture or any other Transaction Document the effect of which would
materially increase the Servicer’s obligations or liabilities, or materially
decrease the Servicer’s rights or remedies, under this Agreement or under any
other Transaction Document.

ARTICLE IV

THE SERVICER

SECTION 4.01. Liability of the Servicer. The Servicer shall be liable in
accordance herewith only to the extent of the respective obligations
specifically imposed upon and undertaken by the Servicer under this Agreement.
Notwithstanding the foregoing, the Servicer shall indemnify and hold harmless
the Indenture Trustee (for the benefit of the Secured Parties under the
Indenture) against any loss, liability, cost or expense incurred by the
Indenture Trustee (for the benefit of the Secured Parties under the Indenture)
arising from the Servicer’s willful misconduct, bad faith or negligence in the
performance of obligations or duties hereunder or negligent disregard of such
obligations or duties.

SECTION 4.02. Merger, Consolidation or Conversion of the Servicer. Subject to
the following paragraph, the Servicer shall each keep in full effect its
existence, rights and franchises as a corporation, bank, trust company,
partnership, limited liability company, association or other legal entity under
the laws of the jurisdiction wherein it was organized, and shall obtain and
preserve its qualification to do business as a foreign entity in each
jurisdiction in which such qualification is or shall be necessary to protect the
validity and enforceability of this Agreement or the Notes and to perform its
duties under this Agreement.

The Servicer may be merged or consolidated with or into any Person, or transfer
all or substantially all of its assets to any Person (which, with respect to the
Servicer, means its commercial mortgage servicing business), in which case, any
Person resulting from any merger or consolidation to which the Servicer shall be
a party, or any Person succeeding to the business of the Servicer, shall be the
successor hereunder, without the execution or filing of any paper or any further
act on the part of any of the parties hereto, anything herein to the contrary
notwithstanding; provided, however, that no successor or surviving Person shall
succeed to the rights of the Servicer unless the Indenture Trustee shall have
received Rating Agency Confirmation from each Rating Agency with respect to such
succession at the Servicer’s cost and expense.

SECTION 4.03. Limitation on Liability of the Servicer. (a) Neither the Servicer
nor any of its directors, managers, members, officers, employees or agents
(collectively, the “Servicer Indemnified Parties”) shall be under any liability
to the

 

28



--------------------------------------------------------------------------------

Issuers, the Guarantor, the Manager, the Indenture Trustee or the Noteholders
for any action taken, or not taken, in good faith pursuant to this Agreement, or
for errors in judgment; provided, however, that this provision shall not protect
the Servicer Indemnified Parties against liability for any breach of a
representation, warranty or covenant made herein, or against any expense or
liability specifically required to be borne thereby without right of
reimbursement pursuant to the terms hereof, or against any liability that would
otherwise be imposed by reason of willful misconduct, bad faith or negligence in
the performance of obligations or duties hereunder or by reason of negligent
disregard of such obligations or duties. The Servicer Indemnified Parties may
rely in good faith on any document of any fund which, prima facie, is properly
executed and submitted by any Person respecting any matters arising hereunder.
The Servicer Indemnified Parties shall be indemnified and held harmless by the
Issuers out of funds on deposit in the Central Account against any loss,
liability, cost, claim or expense (including costs and expenses of litigation
and of investigation, reasonable counsel’s fees, damages, judgments and amounts
paid in settlement) arising out of or incurred in connection with any legal
action that relates to this Agreement, any other Transaction Documents, the
Notes, or any of the Assets, other than any such loss, liability, cost, claim or
expense: (i) specifically required to be borne thereby pursuant to the terms
hereof or otherwise incidental to the performance of obligations and duties
under this Agreement; (ii) that constitutes an Advance and is otherwise
reimbursable pursuant to this Agreement or any other Transaction Documents
(provided that this clause (ii) is not intended to limit the Servicer’s right of
recovery of liabilities and expenses incurred as a result of being the
defendant, or participating in a proceeding to which another indemnified party
under this Section 4.03 is a defendant, in legal action relating to this
Agreement); or (iii) that was incurred in connection with claims against such
party resulting from (A) any breach of a representation, warranty or covenant
made herein by such party or (B) willful misconduct, bad faith or negligence in
the performance of obligations or duties hereunder or negligent disregard of
such obligations or duties or any willful or negligent violation of applicable
law. The Servicer shall not be under any obligation to appear in, prosecute or
defend any legal action unless such action is related to its respective duties
under this Agreement and, except in the case of a legal action contemplated by
Section 2.14, in its opinion does not involve it in any ultimate expense or
liability; provided, however, that the Servicer may, in its discretion,
undertake any such action which it may reasonably deem necessary or desirable
with respect to the enforcement and/or protection of the rights and duties of
the parties hereto and the interests of the Noteholders hereunder or under the
other Transaction Documents. In such event, the legal expenses and costs of such
action, and any liability resulting therefrom, shall be expenses, costs and
liabilities of the Issuers and the Servicer shall be entitled to the direct
payment of such expense, or to be reimbursed therefor, from the Central Account
in accordance with the Transaction Documents.

The Servicer may consult with counsel, and any written advice or Opinion of
Counsel shall be full and complete authorization and protection with respect to
any action taken or suffered or omitted by it hereunder in good faith and in
accordance with such advice or Opinion of Counsel; provided that such counsel is
selected in good faith.

 

29



--------------------------------------------------------------------------------

(b) No recourse may be taken, directly or indirectly, with respect to the
obligations of the Servicer under this Agreement or any other Transaction
Document or any certificate or other writing delivered in connection herewith or
therewith, against any partner, owner, beneficiary, agent, officer, director,
employee or agent of the Servicer, in its individual capacity, any holder of
equity in the Servicer or in any successor or assign of the Servicer in its
individual capacity, except as any such Person may have expressly agreed.

In connection with any security interest or lien granted in favor of the
Indenture Trustee for the benefit of the Servicer, the Servicer covenants and
agrees that the Indenture Trustee is authorized to take all action permitted
under the Transaction Documents and to apply any monies received by the
Indenture Trustee in accordance with the Indenture and the other Transaction
Documents. The Servicer covenants and agrees to abide by and perform the terms
of the Indenture applicable to it as if it is a party thereto, acting at all
times in accordance with the Servicing Standard. The Servicer appoints the
Indenture Trustee to act as collateral agent for the Servicer in the applicable
Transaction Documents where the Indenture Trustee is the named beneficiary of a
security interest or lien for the benefit of the Servicer, the Indenture
Trustee, and the Noteholders.

This Section 4.03 shall survive the termination of this Agreement or the
termination or resignation of the Servicer as it regards rights and obligations
prior to such termination or resignation.

SECTION 4.04. Servicer Resignation. The Servicer may resign from the obligations
and duties hereby imposed on it, upon a determination that its duties hereunder
are no longer permissible under applicable law or are in material conflict by
reason of applicable law with any other activities carried on by it (the other
activities of the Servicer so causing such a conflict being of a type and nature
carried on by the Servicer at the date of this Agreement). Any such
determination requiring the resignation of the Servicer shall be evidenced by an
Opinion of Counsel to such effect which shall be delivered to the Indenture
Trustee. In addition, notwithstanding anything to the contrary contained herein,
if the Servicer has determined that the Servicer would be exposed to any
liability under any environmental law, rule or regulation as a result of
foreclosure on any portion of the Collateral and the Indenture Trustee and/or
any of the Noteholders (or any other party entitled to compel a foreclosure
under the Transaction Documents) has elected to proceed with such foreclosure,
the Servicer may resign immediately from the obligations and duties hereby
imposed on it. Except for the case of a foreclosure in which the Servicer has
determined it would be exposed to environmental liability (as described above)
or unless applicable law requires the Servicer’s resignation to be effective
immediately, and the Opinion of Counsel delivered pursuant to this Section 4.04
so states, no such resignation shall become effective until the Indenture
Trustee or other successor shall have assumed the responsibilities and
obligations of the resigning party in accordance with Section 4.06 or
Section 5.02 hereof; provided that, if no successor Servicer shall have been so
appointed and have accepted appointment within ninety (90) days after the
Servicer has given notice of such resignation, the resigning Servicer may
petition any court of competent jurisdiction for the appointment of a successor
Servicer.

 

30



--------------------------------------------------------------------------------

In addition, the Servicer shall have the right to resign or assign its servicing
rights at any other time; provided that (i) a willing successor thereto
(proposed by the resigning Servicer and reasonably acceptable to the Controlling
Holders Representative) has been identified, (ii) the Indenture Trustee has
received a Rating Agency Confirmation from Fitch and prior written notice to
Moody’s has been provided, (iii) the resigning party pays all costs and expenses
in connection with such transfer, and (iv) the successor accepts appointment
prior to the effectiveness of such resignation or assignment and accepts the
duties and obligations of the Servicer under this Agreement and the other
Transaction Documents.

The Servicer shall not be permitted to resign except as contemplated above in
this Section 4.04.

Consistent with the foregoing, the Servicer shall not (except in connection with
any resignation thereby permitted pursuant to this Section 4.04 or as otherwise
expressly provided herein, including the provisions of Section 2.14 and/or
Section 4.02) assign or transfer any of its rights, benefits or privileges
hereunder to any other Person. Upon resignation in accordance with this
Section 4.04, the Servicer shall be entitled to receive all unpaid fees due in
accordance with Section 2.04 and reimbursement for Advances, including the
applicable Advance Interest, and Additional Issuer Expenses.

SECTION 4.05. Rights of the Indenture Trustee in Respect of the Servicer. The
Servicer shall furnish the Indenture Trustee with its most recent publicly
available annual audited financial statements (or, if not available, the most
recent publicly available audited annual financial statements of its corporate
parent, on a consolidated basis) and, upon reasonable request, such other
information as is publicly available regarding its business, affairs, property
and condition, financial or otherwise. The Servicer may affix to any such
information described in this Section 4.05 provided by it any disclaimer it
deems appropriate in its reasonable discretion. The Indenture Trustee may, but
is not obligated to, enforce the obligations of the Servicer hereunder and may,
but is not obligated to, perform, or cause a designee to perform, any defaulted
obligation of the Servicer hereunder or exercise the rights of the Servicer
hereunder; provided, however, that the Servicer shall not be relieved of any of
its obligations hereunder by virtue of such performance by the Indenture Trustee
or its designee. The standards of care, limitation on liability and rights to
indemnities set forth in Article XI of the Indenture shall apply to the duties
and obligations of the Indenture Trustee hereunder. The Indenture Trustee shall
not have any responsibility or liability for any action or failure to act by the
Servicer or any of its Sub-Servicers and is not obligated to supervise the
performance of the Servicer or any of its Sub-Servicers under this Agreement or
otherwise.

SECTION 4.06. Designation of Servicer by the Controlling Holders Representative.
The Controlling Holders Representative may, during such time as the Notes are
Specially Serviced Notes, designate a Person (other than the Indenture Trustee)
to replace any existing Servicer or any Servicer that has resigned or otherwise
ceased to serve as Servicer, such successor Servicer to be reasonably acceptable
to the Indenture Trustee. The Controlling Holders Representative shall so
designate a Person to so serve

 

31



--------------------------------------------------------------------------------

as successor Servicer by the delivery to the Indenture Trustee, the proposed
successor Servicer and the existing Servicer of a written notice stating such
designation. The Indenture Trustee shall, promptly after receiving any such
notice, deliver to the Rating Agencies an executed Notice and Acknowledgment in
the form attached hereto as Exhibit B. The designated Person shall become the
Servicer on the date as of which: (i) the Indenture Trustee shall have received
Rating Agency Confirmation from Fitch and provided prior written notice to
Moody’s; and (ii) the Indenture Trustee shall have received an Acknowledgment of
Proposed Servicer in the form attached hereto as Exhibit C, executed by the
designated Person together with an Opinion of Counsel (which shall not be an
expense of the Indenture Trustee) substantially to the effect that (A) the
designation of such Person to serve as Servicer is in compliance with this
Section 4.06, (B) the designated Person is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, (C) the
Acknowledgment of Proposed Servicer has been duly authorized, executed and
delivered by the designated Person and (D) upon the execution and delivery of
the Acknowledgment of Proposed Servicer, the designated Person shall be bound by
the terms of this Agreement and, subject to customary bankruptcy and insolvency
exceptions and customary equity exceptions, that this Agreement shall be
enforceable against the designated Person in accordance with its terms. Any
existing Servicer shall be deemed to have been terminated simultaneously with
such designated Person’s becoming the Servicer hereunder; provided that (i) the
successor Servicer pays or agrees to pay the terminated Servicer an amount equal
to (A) all outstanding Debt Service Advances and Servicing Advances made by the
terminated Servicer and all unpaid Advance Interest accrued on such outstanding
Debt Service Advances and Servicing Advances (in which case the successor
Servicer shall be deemed to have made such Debt Service Advances and Servicing
Advances at the same time that the terminated Servicer had actually made them),
(B) unpaid Servicing Fees and (C) any outstanding Additional Issuer Expenses
previously made or incurred by the terminated Servicer and any other amounts to
which the terminated Servicer is entitled and which remain unpaid or
unreimbursed and (ii) such terminated Servicer shall continue to be entitled to
the benefits of Section 4.03, notwithstanding any such resignation or
termination; and provided further that the terminated Servicer shall continue to
be obligated to pay and entitled to receive all other amounts accrued or owing
by or to it under this Agreement or under any of the other Transaction Documents
on or prior to the effective date of such termination and shall continue to be
entitled to receive all Workout Fees payable pursuant to Section 2.04 hereof
following such termination. Such terminated Servicer shall cooperate with the
Indenture Trustee and the replacement Servicer in effecting the transfer of the
terminated Servicer’s responsibilities and rights hereunder to its successor,
including the transfer within two (2) Business Days to the replacement Servicer
for administration by it of all cash amounts that at the time are or should have
been credited by the Servicer to the Impositions and Insurance Reserve
Sub-Account or any Sub-Account or should have been delivered to the Servicer or
that are thereafter received by or on behalf of it with respect to the Notes.
The reasonable out-of-pocket costs and expenses of any such transfer shall in no
event be paid by the Indenture Trustee or the terminated Servicer, and instead
shall be paid by the successor Servicer.

SECTION 4.07. Servicer as Owner of a Note. The Servicer or an Affiliate of the
Servicer may become the Holder of any Note with the same rights it

 

32



--------------------------------------------------------------------------------

would have if it were not the Servicer or an Affiliate thereof. If, at any time
during which the Servicer or an Affiliate thereof is the Holder of (or, in the
case of a Book-Entry Note, Note Owner with respect to) any Note, the Servicer
proposes to take any action (including for this purpose, omitting to take a
particular action) that is not expressly prohibited by the terms hereof and
would not, in the Servicer’s reasonable judgment, violate the Servicing
Standard, but that, if taken, might nonetheless, in the Servicer’s reasonable
judgment, be considered by other Persons to violate the Servicing Standard, then
the Servicer may (but need not) seek the approval of the Noteholders to such
action by delivering to the Indenture Trustee a written notice that (a) states
that it is delivered pursuant to this Section 4.07, (b) identifies the
Percentage Interest in each Class of Notes beneficially owned by the Servicer or
by an Affiliate thereof and (c) describes in reasonable detail the action that
the Servicer proposes to take. The Indenture Trustee, upon receipt of such
notice, shall forward it to the Noteholders (other than the Servicer and its
Affiliates), together with a request for approval by the Noteholders of each
such proposed action. If at any time the Noteholders entitled to more than 50%
of the Voting Rights (calculated without regard to the Notes beneficially owned
by the Servicer or its Affiliates) shall have consented in writing to the
proposal described in the written notice, and if the Servicer shall act as
proposed in the written notice, such action shall be deemed to comply with the
Servicing Standard. The Indenture Trustee shall be entitled to reimbursement
from the Servicer for the reasonable expenses of the Indenture Trustee incurred
pursuant to this paragraph. It is not the intent of the foregoing provision that
the Servicer be permitted to invoke the procedure set forth herein with respect
to routine servicing matters arising hereunder, but rather in the case of
unusual circumstances.

ARTICLE V

SERVICER TERMINATION EVENTS

SECTION 5.01. Servicer Termination Events. (a) “Servicer Termination Events”,
wherever used herein, means any one of the following events:

(i) any failure by the Servicer to deposit or to remit to the appropriate party
for deposit into the Central Account or any other Account, any amount required
to be so deposited by the Servicer under this Agreement, which failure continues
unremedied for one (1) Business Day following the date on which such deposit or
remittance was first required to be made by the Servicer; or

(ii) any failure by the Servicer to remit to the Indenture Trustee for deposit
into the Central Account any amount required by this Agreement to be so remitted
by the Servicer (including any Debt Service Advance) by 1:00 p.m. (New York City
time) on the related Payment Date; or

(iii) any failure on the part of the Servicer duly to observe or perform in any
material respect any other of the covenants or obligations on the part of the
Servicer contained in this Agreement, which failure continues unremedied for a
period of thirty (30) days (or, in the case of Servicing Advances for the
payment of insurance premiums, for a period of fifteen (15) days, but in no
event past the

 

33



--------------------------------------------------------------------------------

date on which the related insurance coverage expires) after the earlier of
(A) the date on which a Servicing Officer obtains knowledge of such failure and
(B) the date on which written notice of such failure, requiring the same to be
remedied, shall have been given to the Servicer by any other party hereto or to
the Servicer (with a copy to each other party hereto) by the Noteholders
entitled to at least 25% of the Voting Rights; or

(iv) any breach on the part of the Servicer of any representation or warranty
contained in this Agreement that materially and adversely affects the interests
of Noteholders of any Class and which continues unremedied for a period of sixty
(60) days after the earlier of (A) the date on which a Servicing Officer obtains
knowledge of such breach and (B) the date on which written notice of such
breach, requiring the same to be remedied, shall have been given to the Servicer
by any other party hereto or to the Servicer (with a copy to each other party
hereto) by the Noteholders entitled to at least 25% of the Voting Rights; or

(v) a decree or order of a court or agency or supervisory authority having
jurisdiction in the premises in an involuntary case under any present or future
federal or state bankruptcy, insolvency or similar law for the appointment of a
conservator, receiver, liquidator, trustee or similar official in any
bankruptcy, insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings is entered against the Servicer and such
decree or order remains in force undischarged, undismissed or unstayed for a
period of sixty (60) days; or

(vi) the Servicer consents to the appointment of a conservator, receiver,
liquidator, trustee or similar official in any bankruptcy, insolvency,
readjustment of debt, marshalling of assets and liabilities or similar
proceedings of or relating to it or of or relating to all or substantially all
of its property; or

(vii) the Servicer admits in writing its inability to pay its debts generally as
they become due, or takes any other actions indicating its insolvency or
inability to pay its obligations; or

(viii) one or more ratings assigned by either Rating Agency to the Notes has
been qualified, downgraded or withdrawn, or otherwise made the subject of a
“negative” credit watch, which such Rating Agency has determined is a result of
the Servicer acting in such capacity; or

(ix) the Servicer is no longer “approved” as a master servicer or, if the Notes
are Specially Serviced Notes, as a special servicer, by either Rating Agency.

(b) If a Servicer Termination Event described in clause (i) or (ii) of
Section 5.01(a) relating to the Servicer (for purposes of this Section 5.01(b),
the “Defaulting Party”) shall occur and be continuing, the Indenture Trustee
shall immediately terminate all of the rights (other than rights to
indemnification pursuant to Section 4.03 and those rights to compensation which
expressly survive such

 

34



--------------------------------------------------------------------------------

termination pursuant to Section 2.04 and Section 2.03(d) and any other amounts
to which the Servicer is entitled which remain unpaid or unreimbursed) and
obligations of the Defaulting Party under this Agreement other than any rights
thereof as a Noteholder and the Indenture Trustee shall be the successor
Servicer hereunder as provided for in Section 5.02 hereof. If a Servicer
Termination Event other than with respect to a Servicer Termination Event
described in clause (i) or (ii) of Section 5.01(a), shall occur and be
continuing, then, and in each and every such case, so long as the Servicer
Termination Event shall not have been remedied within the applicable grace
period, the Indenture Trustee may, and at the written direction of the
Controlling Holders Representative or the Noteholders entitled to at least 25%
of the Voting Rights of all of the Notes, the Indenture Trustee shall (subject
to applicable bankruptcy or insolvency law in the case of clauses (v) through
(vii) of Section 5.01(a)), terminate, by notice in writing to the Defaulting
Party (with a copy of such notice to each other party hereto), all of the rights
(other than rights to indemnification pursuant to Section 4.03 and those rights
to compensation which expressly survive such termination pursuant to
Section 2.04 and Section 2.03(d)) and obligations (accruing from and after such
notice) of the Defaulting Party under this Agreement and the Indenture Trustee
shall be the successor Servicer hereunder as provided for in Section 5.02
hereof. From and after the receipt by the Defaulting Party of such written
notice, all authority and power of the Defaulting Party under this Agreement,
whether with respect to the Notes (other than as a Noteholder) or otherwise,
shall pass to and be vested in the Indenture Trustee pursuant to and under this
Section, and, without limitation, the Indenture Trustee is hereby authorized and
empowered to execute and deliver, on behalf of and at the expense of the
Defaulting Party, as attorney-in-fact or otherwise, any and all documents and
other instruments, and to do or accomplish all other acts or things necessary or
appropriate to effect the purposes of such notice of termination. The Servicer
agrees that, if it is terminated pursuant to this Section 5.01(b), it shall
promptly (and in any event no later than ten (10) Business Days subsequent to
its receipt of the notice of termination) provide the Indenture Trustee or its
designee with all documents and records reasonably requested thereby to enable
the Indenture Trustee to assume the Servicer’s functions hereunder, and shall
otherwise cooperate with the Indenture Trustee in effecting the termination of
the Servicer’s responsibilities and rights hereunder, including the transfer
within two (2) Business Days to the Indenture Trustee or its designee for
administration by it of all cash amounts that at the time are or should have
been credited by the Servicer to the Central Account or any Sub-Account held by
it (if it is the Defaulting Party) or that are thereafter received by or on
behalf of it with respect to the Notes (provided, however, that the Servicer
shall, if terminated pursuant to this Section 5.01(b), continue to be obligated
to pay and entitled to receive all amounts accrued or owing by or to it under
this Agreement or the other Transaction Documents on or prior to the date of
such termination, whether in respect of Advances, Advance Interest, Additional
Issuer Expenses and other unpaid fees due under Section 2.04 or otherwise, and
it and its directors, officers, employees and agents shall continue to be
entitled to the benefits of Section 4.03 notwithstanding any such termination).
Any costs or expenses (including those of any other party hereto) incurred in
connection with any actions to be taken by the Servicer pursuant to this
paragraph shall be borne by the Servicer (and, in the case of the Indenture
Trustee’s reasonable out-of-pocket costs and expenses, if not paid within a
reasonable time, shall be paid out of the Central Account).

 

35



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if the rights of the Servicer are to be
terminated solely due to a Servicer Termination Event under
Section 5.0l(a)(viii) or (ix), and if the terminated Servicer provides the
Indenture Trustee with appropriate “request for proposal” materials within the
five (5) Business Days after such termination, then the Indenture Trustee shall
promptly thereafter (using such materials) solicit good faith bids for the
rights to service the Notes under this Agreement from at least three (3) Persons
that are qualified to act as Servicer hereunder in accordance with Sections 4.02
and 5.02 and as to which Fitch has delivered Rating Agency Confirmation and
prior written notice shall be provided to Moody’s with respect to the
appointment of each such Person as successor Servicer (any such Person so
qualified, a “Qualified Bidder”) or, if three (3) Qualified Bidders cannot be
located, then from as many Persons as the Indenture Trustee can determine are
Qualified Bidders; provided that at the Indenture Trustee’s request, the
terminated Servicer shall supply the Indenture Trustee with the names of Persons
from whom to solicit such bids; and provided further that the Indenture Trustee
shall not be responsible if less than three (3) or no Qualified Bidders submit
bids for the right to service the Notes under this Agreement. The bid proposal
shall require any Successful Bidder, as a condition of such bid, to enter into
this Agreement as successor Servicer, and to agree to be bound by the terms
hereof, within forty-five (45) days after the termination of Servicer. The
Indenture Trustee shall select the Qualified Bidder with the highest cash bid
(the “Successful Bidder”) to act as successor Servicer hereunder. The Indenture
Trustee shall direct the Successful Bidder to enter into this Agreement as
successor Servicer pursuant to the terms hereof no later than forty-five
(45) days after the start of the bid process described above. Notwithstanding
anything herein to the contrary, until the Successful Bidder has so entered into
this Agreement as successor Servicer, the predecessor Servicer shall continue to
act as the Servicer hereunder.

Upon the assignment and acceptance of the servicing rights hereunder to and by
the Successful Bidder, the Indenture Trustee shall remit or cause to be remitted
to the terminated Servicer the amount of such cash bid received from the
Successful Bidder (net of “out-of-pocket” expenses incurred in connection with
obtaining such bid and transferring servicing).

If the Successful Bidder has not entered into this Agreement as successor
Servicer within forty-five (45) days after the start of the bid process
described above or no Successful Bidder was identified within such 45-day
period, the terminated Servicer shall reimburse the Indenture Trustee for all
reasonable “out-of-pocket” expenses incurred by the Indenture Trustee in
connection with such bid process and the Indenture Trustee shall have no further
obligations under this Section 5.01(b). The Indenture Trustee thereafter may act
or may select a successor to act as Servicer hereunder in accordance with
Section 5.02.

SECTION 5.02. Indenture Trustee to Act; Appointment of Successor. On and after
the time the Servicer resigns pursuant to Section 4.04 or receives a notice of
termination pursuant to Section 5.01, the Indenture Trustee shall (unless a
successor is

 

36



--------------------------------------------------------------------------------

identified by the Servicer pursuant to Section 4.04), subject to Sections 4.06
and 5.01(b), be the successor in all respects to the Servicer in its capacity as
such under this Agreement and the transactions set forth or provided for herein
and shall be subject to all of the responsibilities, duties and liabilities
relating thereto and arising thereafter placed on the Servicer by the terms and
provisions hereof, including the Servicer’s obligation to make Advances;
provided, however, that any failure to perform such duties or responsibilities
caused by the Servicer’s failure to cooperate or to provide information or
monies as required by Section 5.01 shall not be considered a default by the
Indenture Trustee hereunder. Neither the Indenture Trustee nor any other
successor shall be liable for any of the representations and warranties of the
resigning or terminated party or for any losses incurred by the resigning or
terminated party. As compensation therefor, the Indenture Trustee shall be
entitled to all fees and other compensation which the resigning or terminated
party would have been entitled to for future services rendered if the resigning
or terminated party had continued to act hereunder. Notwithstanding the above,
if it is unwilling to so act, the Indenture Trustee may (and, if it is unable to
so act, or if the Indenture Trustee is not approved as an acceptable Servicer by
each Rating Agency, or if the Noteholders entitled to more than 50% of the
Voting Rights so request in writing, the Indenture Trustee shall), subject to
Sections 4.04, 4.06 and 5.01(b) (if applicable), promptly appoint, or petition a
court of competent jurisdiction to appoint, any established and qualified
institution with a net worth of at least $10 million as the successor to the
Servicer hereunder in the assumption of all or any part of the responsibilities,
duties or liabilities of the Servicer hereunder; provided, however, that the
Indenture Trustee has received Rating Agency Confirmation from Fitch and has
provided prior written notice to Moody’s with respect to the proposed successor
Servicer. Pending such appointment, the Indenture Trustee will be obligated to
act as successor Servicer. No appointment of a successor to the Servicer
hereunder shall be effective until the assumption by such successor of all its
responsibilities, duties and liabilities hereunder, and pending such appointment
and assumption, the Indenture Trustee shall act in such capacity as hereinabove
provided. In connection with any such appointment and assumption, the Indenture
Trustee may make such arrangements for the compensation of such successor out of
payments on the Notes or otherwise as it and such successor shall agree;
provided, however that no such compensation shall be in excess of that permitted
the resigning or terminated party hereunder. The Indenture Trustee, such
successor and each other party hereto shall take such action, consistent with
this Agreement, as shall be necessary to effectuate any such succession. The
reasonable out-of-pocket costs and expenses of transferring servicing shall be
paid by the resigning or terminated party, and if not so paid, shall be treated
as an Additional Issuer Expense under the Indenture.

If the Servicer is terminated as described in Sections 5.01 and 5.02, it will
continue to be obligated to pay and entitled to receive all amounts accrued and
owing by it or to it under (and at such times as set forth in) this Agreement
and the Transaction Documents on or prior to the date of termination (including
the payment to the Servicer of any earned but unpaid Servicing Fees, Special
Servicing Fees, Workout Fees and Liquidation Fees and unreimbursed Advances
(together with Advance Interest thereon)).

 

37



--------------------------------------------------------------------------------

SECTION 5.03. Notification to Noteholders. (a) Upon any resignation of the
Servicer pursuant to Section 4.04, any termination of the Servicer pursuant to
Section 5.01, any appointment of a successor to the Servicer pursuant to
Section 4.02, 4.04 or 5.02 or the effectiveness of any designation of a new
Servicer pursuant to Section 4.06, the Indenture Trustee shall give prompt
written notice thereof to Noteholders at their respective addresses appearing in
the Note Register.

(b) Not later than the later of (i) sixty (60) days after the occurrence of any
event which constitutes or, with notice or lapse of time or both, would
constitute a Servicer Termination Event and (ii) five (5) Business Days after a
Responsible Officer of the Indenture Trustee has actual knowledge of the
occurrence of such an event, the Indenture Trustee shall transmit by mail to all
Noteholders notice of such occurrence, unless such default shall have been
cured.

SECTION 5.04. Waiver of Servicer Termination Events. The Noteholders entitled to
at least 66-2/3% of the Voting Rights allocated to each Class of Notes affected
by any Servicer Termination Event hereunder may waive such Servicer Termination
Event. Upon any such waiver of a Servicer Termination Event, such Servicer
Termination Event shall cease to exist and shall be deemed to have been remedied
for every purpose hereunder. No such waiver shall extend to any subsequent or
other Servicer Termination Event or impair any right consequent thereon except
to the extent expressly so waived.

SECTION 5.05. Additional Remedies of Indenture Trustee upon Servicer Termination
Event. During the continuance of any Servicer Termination Event, so long as such
Servicer Termination Event shall not have been remedied, the Indenture Trustee,
in addition to the rights specified in Section 5.01, shall have the right
(exercisable subject to the Indenture), in its capacity as trustee, to take all
actions now or hereafter existing at law, in equity or by statute to enforce its
rights and remedies and to protect the interests, and enforce the rights and
remedies, of the Noteholders (including the institution and prosecution of all
judicial, administrative and other proceedings and the filings of proofs of
claim and debt in connection therewith). Except as otherwise expressly provided
in this Agreement, no remedy provided for by this Agreement shall be exclusive
of any other remedy, and each and every remedy shall be cumulative and in
addition to any other remedy, and no delay or omission to exercise any right or
remedy shall impair any such right or remedy or shall be deemed to be a waiver
of any Servicer Termination Event.

ARTICLE VI

TERMINATION

SECTION 6.01. Termination upon Payment of the Notes. Except with respect to the
provisions of the Agreement which expressly survive (including without
limitation Servicer’s and each Servicer Indemnified Party’s rights to be
indemnified and Servicer’s right to receive payments of any amounts which remain
unpaid or unreimbursed to it), the respective obligations and responsibilities
under this Agreement of the parties hereto shall terminate upon payment to the
Noteholders (or provision for payment including defeasance in accordance with
the Indenture) of all amounts of

 

38



--------------------------------------------------------------------------------

principal and interest to be so paid, in accordance with the Indenture and the
applicable Indenture Supplement and payment of all other Obligations under the
Transaction Documents.

SECTION 6.02. Termination on Issuance of Additional Notes. Notwithstanding
anything to the contrary set forth herein or in any of the other Transaction
Documents (including, but not limited to, the second and third paragraphs of
Section 4.04 of this Agreement), if the Issuers issue Additional Notes and the
Servicer does not consent to continue its obligations under the Servicing
Agreement (including its obligation to make Advances), the Servicing Agreement
may be terminated by the Issuers, the Indenture Trustee or the Servicer. If this
Agreement is terminated pursuant to this Section 6.02, the Servicer will (upon
such termination) be entitled to reimbursement for unreimbursed Additional
Issuer Expenses and Advances, including any applicable Advance Interest, and
payment of any fees due under Section 2.04 or any other amounts to which the
Servicer is entitled and which remain unpaid or unreimbursed.

ARTICLE VII

MISCELLANEOUS PROVISIONS

SECTION 7.01. Amendment. (a) This Agreement may be amended from time to time by
the mutual agreement of the parties hereto; provided, however, that no such
amendment shall (i) adversely affect in any material respect the interests of
the holders of any Class of Notes in any manner, without the consent of the
Noteholders entitled to more than 50% of the Voting Rights of such affected
Class, or (ii) modify the definition of “Servicing Standard”, without the
consent of all of the Noteholders.

(b) Notwithstanding any contrary provision of this Agreement, the Indenture
Trustee shall not consent to any amendment to this Agreement unless it shall
first have obtained a Rating Agency Confirmation from Fitch and prior written
notice has been provided to Moody’s.

(c) Promptly after the execution and delivery of any amendment by all parties
thereto, the Indenture Trustee shall send a copy thereof to each Noteholder and
to each Rating Agency.

(d) It shall not be necessary for the consent of Noteholders under this
Section 7.01 to approve the particular form of any proposed amendment, but it
shall be sufficient if such consent shall approve the substance thereof. The
manner of obtaining such consents and of evidencing the authorization, execution
and delivery thereof by Noteholders shall be subject to such reasonable
regulations as the Indenture Trustee may prescribe.

(e) Each of the Indenture Trustee and the Servicer may but shall not be
obligated to enter into any amendment pursuant to this Section 7.01 that affects
its rights, duties and immunities under this Agreement or otherwise.

 

39



--------------------------------------------------------------------------------

SECTION 7.02. Counterparts. For the purpose of facilitating the recordation of
this Agreement as herein provided and for other purposes, this Agreement may be
executed simultaneously in any number of counterparts, each of which
counterparts shall be deemed to be an original, and such counterparts shall
constitute but one and the same instrument.

SECTION 7.03. Governing Law. THIS AGREEMENT AND THE CERTIFICATES SHALL BE
CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY IN SAID STATE, AND
THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS. THE PARTIES HERETO INTEND THAT THE
PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW SHALL APPLY
TO THIS AGREEMENT.

SECTION 7.04. Notices. Any communications provided for or permitted hereunder
shall be in writing (including by facsimile) and, unless otherwise expressly
provided herein, shall be deemed to have been duly given when delivered to or,
in the case of facsimile notice, when received: (i) in the case of the Servicer,
Midland Loan Services, Inc. 10851 Mastin, Suite 300, Overland Park, Kansas,
66210, Attention: President, facsimile number: (913) 253-9733; (ii) in the case
of the Indenture Trustee, The Bank of New York Mellon Trust Company, N.A., 601
Travis Street, 16th Floor, Houston, Texas 77002, Attention: Corporate Trust
Services, re Pinnacle Towers Acquisition Holdings LLC, facsimile number:
(713) 483-6959; and (iii) in the case of the Rating Agencies, (A) Fitch Inc.,
One State Street Plaza, New York, New York 10004, Attention: Jenny Story, and
(B) Moody’s Investor Services, Inc., 7 World Trade Center at 250 Greenwich
Street, New York, New York, 10007, Attention: Jay Eisbruck; or as to each such
Person such other address and/or facsimile number as may hereafter be furnished
by such Person to the parties hereto in writing. Any communication required or
permitted to be delivered to a Noteholder shall be deemed to have been duly
given when mailed first class, postage prepaid, to the address of such holder as
shown in the Note Register.

SECTION 7.05. Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenant(s), agreement(s), provision(s) or
term(s) shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement or of the Notes or the
rights of the holders thereof.

SECTION 7.06. Successors and Assigns; Beneficiaries. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto,
their respective successors and assigns and, as third party beneficiaries (with
all right to enforce the obligations hereunder intended for their benefit as if
a party hereto).

 

40



--------------------------------------------------------------------------------

SECTION 7.07. Article and Section Headings. The article and section headings
herein are for convenience of reference only, and shall not limit or otherwise
affect the meaning hereof.

SECTION 7.08. Notices to and from the Rating Agencies. The Servicer shall
furnish each Rating Agency such information with respect to the Notes as such
Rating Agency shall reasonably request and which the Servicer can reasonably
provide to the extent consistent with applicable law and the Transaction
Documents. In any event, the Servicer shall notify each Rating Agency with
respect to each of the following of which it has actual knowledge:

(i) any change in the lien priority of the Collateral securing the Notes;

(ii) any assumption of, or release or substitution of Collateral for, the Notes;

(iii) any defeasance of or material damage to any Tower Site; and

(iv) the occurrence of an Event of Default under the Indenture.

The Servicer shall also promptly deliver to each Rating Agency copies of the
following items (in each case, at or about the same time that it delivers or
causes the delivery of such item to the Indenture Trustee):

(i) each of its Annual Performance Certificates; and

(ii) each of its Annual Accountant Reports.

SECTION 7.09. Notices to Controlling Holders Representative. Upon request,
including a one-time standby request, the Servicer shall deliver to the
Controlling Holders Representative a copy of each notice or other item of
information the Servicer is required to deliver to the Rating Agencies pursuant
to Section 7.08, in each case simultaneously with the delivery thereof to the
Rating Agencies. The Controlling Holders Representative must compensate the
Servicer for any costs involved in such delivery to the Controlling Holders
Representative.

SECTION 7.10. Complete Agreement. This Agreement embodies the complete agreement
among the parties and may not be varied or terminated except by a written
agreement conforming to the provisions of Section 7.01. All prior negotiations
or representations of the parties are merged into this Agreement and shall have
no force or effect unless expressly stated herein.

 

41



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective officers thereunto duly authorized, in each case as
of the day and year first above written.

 

MIDLAND LOAN SERVICES, INC.

as Servicer

By:  

/s/    Lawrence D. Ashley

Name:   Lawrence D. Ashley Title:   Senior Vice President

THE BANK OF NEW YORK MELLON

TRUST COMPANY, N.A.,

as Indenture Trustee

By:  

/s/    Julie Hoffman-Ramos

Name:   Julie Hoffman-Ramos Title:   Assistant Treasurer

 

42